     Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 1 of 79 PageID #:1

                                                                             FtrLEDT6
                          IN THE UNITED STATES DISTRICT COURT                      ocrolz/J| J
                             NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION                       c.IH'8Ut'rBfi[Y18il*,

ROSEE TORRES     & NgEL   TORRES,
                                                    Ca:   19CV6526
                       Plaintiff                          JUDGE CHANG
         Vs.                                        Juc
                                                          MAG. JUDGE FUENTES


ROBERT METZ, lndividually and as Agent              Damages: Five Million (55,000,000) Dollars
OF MR CAPITAL GROUP, LLC, and MR
cAPtTAt GROUP, LLC                                  JURY DEMAND
                     Defendants

                              VERIFIED COMPTAINT FOR DAMAGES


       Plaintiffs, Rosee Torres and Noel Torres, pro se ("Torres") brings this action against the

defendants, Robert Metz ("Metz"), lndividually and as Agent for MR Capital Group,    LLC,    and MR

Capital Group, LLC. ("MR Capital"), under the RICO statute and against Defendants for using their

positions   to wrongfully and fraudulently purchase Torres' home and residence at a rigged
auction from a fraudulent, forged note, fabricated default, fabricated foreclosure and fraudulent

summary judgment, causing Plaintiffs to maintain poor credit and loss of opportunities requiring

credit and causing extreme physical, emotional and mental pain and distress                  causing

hospitalization and medication.

                                    NATURE OF THE ACTION

       On April 26,20L6, Wells Fargo Bank, N.A.   filed Complaint for Foreclosure against Rosee
Torres and Noel Torres, even though Noel Torres is not named on the disputed, forged and
fabricated 2004 blank page World Savings note. From that document, with pages never before

seen prior to litigation, Wells Fargo succeeded in obtaining a Summary Judgment on Februa ry 26,

2018. The Court, under Judge William Sullivan, also entered the following Orders: (a)   a   Judgment

for Foreclosure for and Sale for S309,7L9.34 consisting of 5235,009.73 in disputed              loan,

569,618.96 in interest from 2013 to July 18,20L7 with no credits for payments from 1999 to
20L7, costs of suit 51,340.55 and attorneys fees of 52,750.00 for Manley Deas & Kochalski and
          Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 2 of 79 PageID #:1



     its attorney,'Joel Knosher, No. 48928; (b) Orderon Creditor's Motion for Relief from Automatic

     Stay and Abandonment (First Mortgage) by Bankruptcy Judge Deborah Thorne of July L8,2OL8;

     (c ) The matter was appealed    to the lllinois Appellate Court, lst District, but during said Appeal,
     Wells Fargo sold the property by auction held by (lntercounty) Judicial Sales, Corporation on

     January   4,20L9,   (c ) order Confirming Report of Sale and Distribution and      for possession with
     a deficiency of $128,947.85, entered on February         79,2}lg entered    by Judge Edward King; (d)
     Wells Fargo and its agent, Robert Metz, representing buyer, MR Capital Group, LLC alkla Mr.

     Capital Group, LLC sought eviction through the Sheriff of Cook County shortly thereafter. The        LLC

    buyer is not registered or licensed by the lllinois Secretary of State, and plaintiffs were informed

    that it is a front, non-existent company for Wells Fargo since Wells Fargo has been terminated
    from doing business in the City of Chicago and State of lllinois. (e) plaintiffs appeal in the
    Appellate court is pending, No. 19-17L8.

            Wells Fargo produced no original documents, originals destroyed when World Savings
    denied Rosee Torres' loan application on February 2L,2OO7 and April lZ,ZOOT           for properties   at
    3542 West Beach and 3550 West Beach for income purposes, since plaintiffs were retiring. No

    application was taken for 3546 West Beach, the property at issue. Wells Fargo produced no

.   contract, no lien, no assignment, nor endorsement, no allonge - judgments were granted on their

    oral word only while Torres' Jury Demand, Affirmative Defense, and Counter Complaint with
    exhibits were stricken with prejudice, There was no trial or hearing on the merits. Defendants

    and Wells Fargo informed Rosee Torres that race, color, ethnicity, mistaken national origen,
    gender (female), age/senior citizens, and disability (Noel) were prime factors in targeting Torres.

                                        JURISDICTION AND VENUE

           2.      This Court has jurisdiction over the subject matter in this action and under federal

    questions: 28 U.S.C., Sec. 1331, 13a2(a)(3)& (a);   RICO   statute: 18 U.S.C., Sec. 1942(c), Civil Rights
    Statutes for racial, color and ethnic, age/senior .citizens, gender and disability discrimination: 42

    U.S.C., Sec. 1954, 1958, 1981, 1985; Fraud in fabricated, lD    theft,   L7 forged predatory sub-prime

    fake mortgage/loans through Wells Fargo Bank, N.A. (a Calif. Corporation) and Wells Fargo Home

    Mortgage (an lowa Corp.), Fair Debt Practices Collection Act, 15 U.S.C., Sec. 1602 et seq.; Equal

    Credit Opportunity Act, L5 U.S.C., Sec. 1691; under Federal Rules of Civil procedure, 60, 6O(b);



                                                        -2-
        Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 3 of 79 PageID #:1



Supplemental Jurisdiction, 28 U.S.C., Sec. 1-357(c). Venue is based on the location of all parties,

lllinois residents, and amount in controversy over 575,000.00.

                                           THE PARTIES

          3.     Rosee Torres and Noel Torres, plaintiffs, are Chicago residents, Rosee Torres,

individualized and as married woman, having purchased the property at 3546 West Beach
Avenue, Chicago, lL in 1999 and property being paid in full in 2004,. Summary judgment from

one of 17 fabricated, fake sub-prime predatory mortgage/loans through Wells Fargo Bank, N.A.
(a California Corporation) hereinafter "Well Fargo" and Wells Fargo Home Mortgage (an lowa

Corporation), hereinafter "Wells Fargo" entered against them in the Circuit Court of Cook County,

Chancery Division,    No. 2016 CH 05738, February L9, 2OL8 and property            sold at auction to
defendants, MR CapitalGroup, LLC. NoelTorres is not on the fake, forged, fabricated sub-prime
predatory mortgage/loan but named I the foreclosure and summary judgment.

          4.     Defendant, Robert Metz, is agent of MR Capital Group, LLC., purchaser of 3546
West Beach Avenue at rigged judicial sale by lntercounty Judicial Sales, lnc., on January 4,20L9

based on aforesaid fraudulent Summary Judgment. Mr. Metz is also the licensed lllinois attorney

for MR Capital Group,    LLC.

          5.     Defendant, MR Capital Group, ILC a/kla Mr. Capital Group, LLC., purchased the
property at 3546 West Beach Avenue, Chicago, lL at rigged auction by lntercounty Judicial Sales,
lnc., on January 4,2019 based on one of L7 aforesaid fraudulent, fabricated predatory sub-prime

mortgage/loans through Wells Fargo. MR Capital is not licensed or registered with the lllinois
Secretary of State as an LLC or any other entity. Defendant is also Defendant in pending federal

Court no. L9-CV-0OLL2, Rosee Torres et al v. tudiciol Sales Corporotion, now on appeal before

7th   Circuit. Related also is pending Appeal on Chancery   Case   in lllinois Appellate Court, No. 19-
17L8.

                                         STATEMENT OF FACTS.

         6.      Defendant's claim is based on a fabricated predatory sub-prime mortgage/loan

from blank, undated, un-notarized, un-initialed 2004 defunct World Savings forms forged and
illegally created by World Savings and Wells Fargo to represent a fake 2007 application. (EX. 1-Al


                                                  -3-
     Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 4 of 79 PageID #:1



       7.          Defendants' "Pick-A-Payment Mortgage Note' on which their claim is based was
settled by Release on November 15, 2004. (EX. 1-Bl lt was cancelled by Plaintiffs on February
8, 2007,   lal   due   to multiple, disputed, fake account numbers;   (b)   plaintiff unable to place
settlement funds as down-payment on two other properties located at 3542 West Beach and
3550 West Beach, as the World Savings document had incorrect address of 3545 West Beach and

all original documents destroyed by 2OO7 (EX. 1-C); (c) World Savings and its following banks,

Wachovia and Wells Fargo had negative demographic reports regarding Hispanics and Afro-

Americans/Blacks and persons of color in urban cities and areas a Chicago; (e l neither Plaintiff

was gainfully employed and Noel Torres was disabled;            (f)   both Plaintiffs were entering
retirement and Social Security benefits were not sufficient to qualify for a loan or mortgage; (g)
Rosee Torres needed a non-minority,      employed male co-signer, as the financial institutions did
not loan to women "blacks and spics" alone or married women without qualified co-sponsoring

spouses; (h) Plaintiff's purchases were required to be in an area designated for their racial, color

and ethnic background, preferably the South or Westside of Chicago, i.e., redlining;       (i) forged
and misspelled name acquired through lD theft as provided Wells Fargo when it officially took

over World Saving in 2010-2011 (EX. 1-D)

       8.        Defendants' fraudulent Pick-A-Payment Mortgage Note" on which their claim is

based was DENIED by World Savings on February 2L,2007, with promises of over-payments to

be applied to an IRA account, said promise on which Plaintiffs detrimentally relied    to December
2015 when Wells Fargo reneged and refused to honor. (EX.2)

       9.        Defendants' fraudulent "Pick-A-Payment Mortgage Note" on which their claim        is

based was DENIED by World Savings on April t2,2OO7 in FAX to Plaintiffs' then attorneys, Hon.

R. Eugene Pincham (Ret'd) and Frederick Cohn, said DENIAL on which Plaintiffs detrimentally

relied unti Wells Fargo breached and cancelled on December 2025 and February 2016. (EX. 3)

       10.       Defendants' fraudulent claim     is inconsistent and contrary to the fact that
Plaintiff's property is paid in full, World Savings having recorded a Satisfaction with the Cook
County recorder of Deeds on March 2L,2007, said Satisfaction on which Plaintiffs detrimentally
relied until beached and cancelled by Wells Fargo on December 2015 and February 2Ot6; (EX. 4)


                                                 -4-
       Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 5 of 79 PageID #:1



         11.    Defendants' fraudulent claim is inconsistent and contrary to the Judgment and
Dismissal with Prejudice on May 77,2077 of class action with World Savings, Wachovia Mortgage

and Wells Fargo were parties and Rosee Torres one of the benefactors, on which Plaintiffs

detrimentally relied: ln re Wochovio Corporotion 'Pick-A-Payment" Mortgoge Marketing ond

Sales Proctices Litigotion, U. S. District Court of California, San Jose Division, 5:09-md-02015-jf.

(EX. 6-A, 6-8, 6-C) Wells Fargo provided Plaintiffs          with conformation of settlement as public
record. (EX.6-D)
         L2.    Defendants fraudulent claim is based on Wells Fargo's losses of customer and
client documents due to a "computer glitch" which was not announced until AFTER the Circuit

Court's Summary Judgment of February         26 ,z}tfiras          defense in not having to produce any
original documents, no contracts, no lien, no assignment, no endorsement, no allonge. (EX. 7,

Articles 1-7) The Defendants lacked standing and the court lacked jurisdiction to decide case.
         13.    Defendants'fraudulent claim is based on Wells Fargo's December 2015 and
February 2016 breach , cancellation and refusing to honor the Justice Department settlement

in 20L1 regarding discrimination as   to loans and mortgages to persons with disabilities, as Noel
Torres, despite Plaintiff'detrimental reliance on said judgment as a protection for NoelTorres.

(Ex.8)

         L4,    Defendants' fraudulent claim is enforced by threats which caused plaintiffs,
particularly Noel Torres, physical and emotional distress and mental anguish causing
hospitalization and medication after the 2007 discriminative acts, and again in August 20L9. (EX.

9) Defendants' acts consists of:   (a) threats of arrest and eviction by the Sheriff of Cook County,
(b)   deportation of plaintiffs as illegal aliens (Plaintiffs are American born U.S. citizens); (c       )


changed the City of Chicago water account by Metz            to MR Capital in April 2019 with threats of
shutting off water to deem the property uninhabitable          ;   (d) changed the property tax records by

Metz to MR Capital with threats of not paying and buying property in a tax sale/auction to force

Plaintiff from premises;; (e ) arson, in which Defendants will collect from insurance company,

after having hi-jacked the insurance through Wells Fargo prior thereto and even though
insurance which Plaintiff, Rosee Torres has been paying from 1999 to present. (EX. 12)


                                                        tr
                                                  -J-
     Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 6 of 79 PageID #:1



        15.     Defendants fraudulent claim is reinforced by its colleagues, Wells Fargo and their

attorneys, Josh Knoesher and Edward Peterka, from Ohio Based Manley Deas & Kochakski,              LLP,

who filed a fabricated note, default, and foreclosure in in April 2016 and Summary Judgment in

February 26,20L8, which defendants were able to purchase property at a on January 4,2O!9 at

a sale of rigged auction, bragged about and producing       a Manual by Wells Fargo   for attorneys use
in fabricating millions   of   fake, predatory sub-prime mortgages targeting towards Afro-American

and Black communities, females, the elderly and disabled, in which Defendants' claim against
Plaintiff is one of 17 known. (EX. 10) Others, fake accounts awarded through Wells Fargo, are:

       o483t07 462, 7 08 I O 483 LO7 62, 0 1 1 3 07 9 6 1, 27 0287 I 4, OO27 0287 94, 4 5 2 8888,
       04528888, 004528888, 45206355, 045206355, 0045206356, 43L97462, O43t97462,
       0043L97462,7O81043LO7462,5t21OO45206356 plus unknown accounts accomplished
       By juggling the numbers and using term "Redacted" to misrepresent federal agencies


Defendants through their co-conspirator informed Rosee Torres of scheme that they can claim

the judgment amount of 5320,000+ on each fake (redacted) account when presented to the
various federal agencies, unjustly enriching themselves in over S5million dollars to offset the

billions in fines and penalties by the various government agencies. This does not include
payments made by Plaintiff, Rosee Torres, from 1999 through 2015.
                                                         ")                  e/rfor {'lrn *bla.km't, [-
        16.    Defendants lacked jurisdiction to purchase the property, as Wells Fargo lacked
jurisdiction to foreclose. (EX. 11) Plaintiffs' attorney, Felipe Gomez, has since withdrawn from

Verified Motion, and case is on appeal.

                                               DAMAGES

       17.     As a result of Defendants' wrongful, fraudulent, unethical conduct, Plaintiffs were

harmed physically and emotionally with mental distress, medical and hospitalization, loss of
credit and even part time or limited employment by both, loss of credit, forced into bankruptcy
alleging fraud, No. 13068 in which Wells Fargo is an unsecured creditor whose claim is based on

fraud, forgery of robo-signatures, to blank 2004 defunct World Savings undated, un-initialed, un-

executed robo-signatures un-notarized to create 17 known (perhaps more) fabricated, fake
predatory sub-prime mortgage/loan, and damages to the family relationship. Swearingen v.

Momentive Speciolty Chema, inc.,662         F. 3d 969, 972 (7th Cir. 2011)


                                                    -6-
       Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 7 of 79 PageID #:1




            COUNT     1-   RACKETEERING INFLUENCED AND CORRUPT ORGANIZATION ACT

        18.         Plaintiffs re-allege Paragraphs I through 17 and incorporates same herein.

        19.         Elements    of the Racketeering lnfluenced arid Corrupt          Organization Act
(hereinafter "RICO"), Sec. 1962(c ) civil claim, is applicable to establish a claim under said Section

if Plaintiffs prove: (a) that there is a defendant person (Metz); (b) that same was employed by
or   associated with an enterprise; (c         ) that   defendants engaged in or affected interstate
commerce; (d) that the defendant person operated or managed the enterprise; (f) through               a

pattern of racketeering activity, including fraud, (g) that plaintiffs were injured in their business
or property by reason of the pattern of racketeering activity.
        20.         That Defendants and each of them violated RICO, which prohibits the use of an
enterprise in interstate commerce through a pattern of two or more acts or events. 18 U.S.C.,

Sec. L962(d) The enterprises here are (a) the Circuit Court of Cook County in which Metz, as an

attorney,   is an   officer of the Court, (b) Wells Fargo Bank and Wells Fargo Home Mortgage acting

as collection agents       for Metz and MR Capital even after the sale of property on January 4,2OL9
through July 2019 in maintaining dozens of direct contact with Plaintiffs by U. S. Mail and
telephone; and (c) MR Capital operating as a "buyer" of the property at the rigged auction on
January 4,2019, knowing they were the buyers 2 weeks before the auction in warning Plaintiffs

to vacate the premises in December 2018 to avoid physical eviction, arrest and deportation.
'       21.         Defendants and each of them used their superior position and influence with
Wells Fargo and the Courts which they claimed "they owned" to the extent of controlling certain
judges, the Clerks office as to which documents would be submitted or omitted, and even write

the Orders and decisions of the Court to assure victory and success to fraudulently obtain
Plaintiffs' property at 3546 West Beach Avenue, Chicago, lL. and thousands of other properties
in lllinois, primarily in Cook County and Chicago's minority communities.

        22.         That as a direct and proximate result of Defendants' violations of RICO, Plaintiffs

were damaged as described above in the Damage section.

        23.         WHEREFORE, Plaintiffs respectfully request       the following relief against all
Defendants:
                                                         -7-
     Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 8 of 79 PageID #:1



        A.        Compensatory damages in the amount of Five Million (S5,000,000) Dollars, jointly

                  and severely;

        B         Punitive damages in an amount that will deter these Defendants and others
                  similarly situated;
        C.    .   Together with such other and further relief this Court deems just and proper.

                                   II.   FRAUD. VIOLATIONS OF FRCP 60.60(bI

        24.       Plaintiffs repeat Paragraphs   l   through 23 as re-alleged and stated herein.
        25.       That the Federal Rules of Civil Procedure 60, 60(b) has the power to void

fraudulent transactions   by federal banks under supplemental jurisdiction, even of the
transaction was in State Court.. 18 U.S.C., Sec. 1341, 18 U.S.C., Sec. 1844, violations of the
Dodd Frank Title XIV Mortgage Reform and Anti Predatory Lending Act.

        26.       Defendants acts would also void co-conspirator Defendants and each of them in

fraudulently and unlawfully acquiring the property through the Court system, the sale and
purchase    of 3545 West       Beach Avenue, Chicago, lL         for which defendants and each them
individually and/or through their agents, explained that that could re-sellthe property for a half

million dollars as3542 West Beach, or more provided the neighborhood became or remained
predominantly "white", referring Plaintiffs to neighborhoods in Chicago area where this action
was successful (Near North/Cabrini Green area, West Loop,                ,   South Loop, Logan Square,
Humboldt Park, etc.      ) The Rooker-Feldman Doctrine is not applicable in fraud cases. That in
committing this intentional fraud, Defendants aided and supported knowledge of multiple
violations of lllinois and Federal Foreclosure statutes:

       a.         Violations of Fair Debt Practices Collection Act,   1"5 U.S.C.,   Sec. 1602 et seq.;

       b.         Violations of thr Equal Credit Opportunity Act.,    1.5 U.S.C., Sec. 1691;

       c.         Violations of the Truth in Lending Act, 15 U.S.C., Sec. 1601, Title 15, Ch.41;

       d.         Violations of the Mortgage Service Act as World Savings and Wachovia were

                  mortgage servicers who lacked standing to foreclose, affecting Wells Fargo's lack

                  of standing. 12 U.S.C., Sec. 2605; 15 U.S.C., Sec. L639(a);

       e.         Violations of lllinois Foreclosure statute in failing to give default date in Complaint,

                  73s lLcS 5/1s-1502.s(c );


                                                           -B-
      Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 9 of 79 PageID #:1



               Violations of lllinois Foreclosure statute in failing to provide Tories with Grace

               Period, 735     ILCS   5/L5-1502.5;
               Violations of lllinois Foreclosure statute in failing to attach a Homeowner's Notice,

               735   rLCS   5/!5-1504.5;
               Violation of lllinois Foreclosure statute in failing to establish rights, having no

               original contract, no lien, no assignment, no endorsement or allonge, and
               producing none to the Court, originals destroyed prior to 2007 when loan

               application denied and cancelled, 735       ILCS   5/15-L506;
               Violating lllinois False Claims Act and Federal False Claims Act by filing fake
               foreclosure with false information and fabricated mortgage. 740 ILCS L7517 and

               3L U.S.C., Sec. 3729-3733;

               Violations of the federal statute of limitations, filing claims by even financial

               institutions are barred after six years, in this case for a fake 2007 date, Wells Fargo
               was barred from its claim after 2013, therefore lacked standing and jurisdiction,

               28 U.S..C., Sec. 2501;

               Collateral estoppel applies to fraud cases whether extrinsic or intrinsic,

               misrepresentation or other misconduct by adverse party (Defendants herein).

               FRcP 60(bx3);

               Collateral estoppel applies to fraud cases in which newly discovered evidence

               which by due diligence could not have been discovered in time to move for a new

               hearing or trial under 59(b) as in this matter, as Torres' prior attorneys passed in

               2008 and 2010 and 2016, and Defendants and their agents and informants

               provided Torres with new info up to July 2A!9.        FRCP   60(bX2)

               Violations of the Uniform Commercial Code, Sec. 309 & a18(d); 28 U.S.C., Sec.

               1957 and 735 ILCS 5/15-1506.

       Under federal statute when fraud is involved, the United States District Court has
jurisdiction to restrain transferring of title to or disposing of property by injunction. 18 U.S.C.,

Sec. 1345.

                                                     -9-
       Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 10 of 79 PageID #:1



                         111.   VTOLATTON OF CrVrL RTGHTS ACTS OF 1964,         1981& 1985
         29,       Plaintiffs repeat Paragraphs 1 through 28 as though fully re-alleged hereon.

         30.       Defendants violated the Civil Rights Act in fraudulently depriving Plaintiffs of their

property at 3546 West Beach Avenue, Chicago, lL because of their race and color (Afro
American/Black ), ethnicity (Hispanic), age as senior citizens, gender (female, Rosee Torres),

disability (NoelTorres) and mistaken national origen. Plaintiffs are American born U. S. citizens.
Defendants violated the Civil Rights Act of 7964, Title 42, Ch.21,42 U.S.C., Sec. 2000a; 42 U.S.C.,

Sec. 1981, 1983 and 1985,       with the Court further denying Plaintiff rights based on Defendants and
co-conspirators Wells Fargo's misrepresentations and deception, denying Plaintiffs a right to Jury

trial and Equal Protection under the U. S. Constitution,         5th, 7th and 13 Amendments. Plaintiffs

claim was not heard o the merits, but in a sham, semi- private hearing in which Defendants and

co-conspitators, Wells Fargo, lacked standing and the Court had no jurisdiction.lacked standing.
Proceedings in a court of justice as Chancery to determine the personal rights and obligations of

the partied over whom the Court has no jurisdiction do not constitute due process. Pennoyer
v.   Neff,95   U. S. 71,4 (78771;   Mutual Life lns. Co. v. Squatly,772lJ.   S. 602 (1899)

         31.      That as a direct and proximate result of the Defendants violations and misconduct,

Plaintiffs were damaged as described above in the Damage section of this Complaint.

         32.      WHEREFORE,         Plaintiffs respectfully request the following relief against the
Defendants and each of them:

         A,       Compensatory damages in the amount of Five Million (55,000,000) Dollars, jointly

                  and severely;

         B.       Punitive damages in an amount that will deter these Defendants , co-conspirators

                  and others similarly situated;

         C.       Together with such other and further relief this Court deems just and proper.

                                     IV.   NEGLIGENCE & WILLFULL MISCONDUCT

         33.'     Plaintiffs repeat Paragraphs L through 32 as if fully re-alleged herein.

         34.      Defendant attorney, Metz's negligence andlor intentional refusal and failure to


                                                         -1 0-
     Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 11 of 79 PageID #:1



 investigate or research, andf or their intentional acts of deception and misrepresentation to the

Courts were gross misconduct and unethical in violation of lllinois Supreme Court Rule L37.
Thomasv. Hillermon,333lll. App. 3dL32,266111. Dec.559,775 N.E. 2d23L (4th Dist. 2OO2l.

        35.     Defendant Metz violated the lllinois Rules of professional Conduct multiple times:

        a.      Knowingly making false statements of fact to tribunals and failing and refusing to

correct said statements of material fact and law in violation of Rule 3.3(aX1) of the Code;

        b.      Engaged    in conduct which included dishonesty, fraud, deceit                   and

misrepresentation by knowingly submitting to and filing false pleadings and information to the
Courts to unjustly enrich himself   in the purchase,   enforcing fabricated foreclosure, summary
judgment and rigged auction/sale of 3546 west Beach Avenue, violating Rule 8.4(c ) of the Code.

       That as a direct and proximate result of Defendant's misconduct and negligence, Plaintiffs

were damaged as described above in the Damage section of this Complaint.

        35.    WHEFEFORE      Plaintiffs respectfully request the Court for the following relief
against Defendant Metz:

       A.      Compensatory damages in the amount of Five million ($5,000,000_ Dollars;

       B.      For such other and further relief this Court deems just and proper.

                                         IV.   CONSPIRACY

       37.     Plaintiff repeats Paragraphs 1 through 35 as though fully re-alleged herein.

       38.     The Defendants at various times as mentioned above entered into an agreement

to cooperate with third parties   as Wells Fargo Bank, Wells Fargo Home Mortgage, lntercounty

Judicial Sales Corp., and the judiciary in an effort to fraudulently and wrongfully seize Plaintiffs'

property because of the race, color, ethnicity, gender, age and disability and wrongfully re-sell
for 5 to 10 times its original cost or 5107,000, excluding non-whites and minorities, including
Arabs and Muslims, in a newly gentrified area, plus intentionally scheming to illegally collecting

from government agencies a judgment of 5309,618.96 on each 17 fake accounts listed above,
despite the fact of Defendants knowing that the property was PAID lN FULL. Defendants know

and acknowledged Torres had 100% equity in property. lntent not required to prove conspiracy.

However, Defendants and co-conspirators revealed their scheme of intent to defraud and how

through a corrupt court and attorneys. ln re E. Bontkowski,   TSS   N.E.2d L26,13111l. Ct. App.2003)


                                                   -11-
    Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 12 of 79 PageID #:1



       39.        Defendants and each of them acted on their agreement by their above-mentioned

misconduct.

       40.        As a result of the abovementioned conspiracy Plaintiffs were damaged                    as

mentioned above in the Damage section.
       41,.       WHEREFORE, Plaintiffs respectfully request the following relief fro the defendants

and each of them:

       A,         Compensatory damages in the amount of Five Million (55,000,000) Dollars, jointly

                  and severely;

                  Punitive damages in an amount that will deter these Defendants , co-conspirators

                  and others similarly situated;

                  Other and further relief that this Court deems just and proper.

                             V.   RES   JUDICATA AND COLLATERAL ESTOPPEL

       42.        Plaintiffs repeat Paragraphs L through 4L and re-alleges as though fully set forth.

       43.        Collateral estoppel is a branch of     Res   judicata. Rekki v. Wildwood lndusries, inc.
61 F. 3d 1313, 7416-L7 (7th Cir. 1995). lt applies if (a) an issue in a earlier action is the same as

the issue in the current proceeding; (b) here was a finaljudgment on the merits in the earlier
action; (c ) the party against whom the estoppel is asserted was a party or was in privity in the
earlier action. The doctrine should not be applied unless it is clear that no unfairness will result

to the party(ies) that would be estopped. Goodwin v. Bd of Trustees of ltniv. of lll., 442 F.3rd
6LL,62t   (7th   Cir.2006) ln determining unfairness, the Courtshould lookatthe party's incentive
to litigate the issue in the prior action."        ld    The lllinois Supreme Court has denounced the
application of collateral estoppel under circumstances which force the defendant to appeal in

order to present application of collateral estoppel in later cases ls unfair and does not promote
efficiency. ln this matter, the plaintiffs (who were defendants in the State case) and should be
awarded the same privilege as to apply collateral estoppel. , as the State case was fraudulent,

not heard on the merits and Plaintiffs were forced to appeal. Herzog v. Lexington Township, L57

lll.2d 288,657     N.E.   2d926,931 (1995). The facts were not litigated, Defendants produced no
documents as original contract, lien, assignment, endorsements to prove their case. The decision

was made on word only and presenting         Plaintifl   Rosee Torres,   with a copy of a forged, misspelled

                                                         -1 2-
      Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 13 of 79 PageID #:1




un-notarized and undated robo- signature on a 2004 World Savings page (Rosie Torres) on                        a

2004 blank World Savings form in open court but not the entire document.in State Court by

Wells Fargo, with Defendants present but not providing any Notice or filed Appearance to
Plaintiff.
          44.         Res   judicoto is applied when a final judgment on the merits as the Summary

Judgment herein, provided case was heard on the merits. lt was not. Brown v. Felsen, 99 S. Ct.
2205, 2209 (L979) citing Montono v. United States,440 U.S. L47, 153,99 S. Ct 97O, 973, 59

L.Ed.2d      zt}   119791 However, it was   final in the May   77 ,Z:OLL   final judgment in ln   re   Wochovio,

5:09-md-02015-jf which included World Savings and Wachovia since Wells Fargo took over the
defunct institutions in 2010 and agreed to honor that decision which Plaintiffs detrimentally
relied until Wells Fargo reneged on both written and oral agreements in December 2015 and
February 20L6 and filed foreclosure in April 2076.. Wells Fargo lacked standing, defendants Metz

and MR Capital lack standing and the foreclosure, summary juclgment and sale are void. The
matter was litigated in prior Wachovia proceeding with a finaljudgment on the merits in which

there is an identity of the parties, their privies. ld (citing Chicot County Drainoge Dist. V. Boxter
StoteBonk,3O8 U.5.37L,378.60S. Ct.317,320,84 L. Ed 329 (1940); Roboserue, lnc.v.Kato
Kogoku Co., Ltd., t27F.3d !027,1034 (7th Cir. 1997)

          WHEREFORE, Plaintiffs respectfully request the         following relief from the Defendants and

each of them:

          A.   Compensatory damages in the amount of Five Million (55,000,000) Dollars, jointly and

               severelY;

          B. Punitive damages        in an amount that will deter these defendants, their co-conspirators

                   and others similarly;

          C. Together with such other further        relief that the Court deems just and proper.

                                            W,   acnorv ro euter nnE
                   45. Plaintiffs repeat Paragraphs l through 44    and re-alleges as though fully set     forth.

                   46. Defendants and each of them illegally, wrongfully and intentionally clouded title
 to Plaintiff,      Rosee Torres' property at 3546 West Beach Avenue, Chicago, lL, as follows:

                                                          -13-
    Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 14 of 79 PageID #:1




             Recorded with Cook County Recorder of Deeds an Affidavit correcting #L9O932201
            from buyer, "Mr. Capital Group, LLC" to "MR Capital Group, LLC." ,04-09-2019 (EX.14)

       b. Committing    a Class A felony to collect 5309,719.34+ in a rigged auction and sale and
            defendants and conspirators, Wells Fargo, initiated; to re-sell in one of 17 fake, un-
            authorized accounts, knowing Torres paid property in full and Wells Fargo had no
            contract, no lien, no assignment, no endorsement, no allonge;

       c.   Metz, acting as Agent and attorney for disputed buyer intentionally acted in bad
            faith filing and recording false information and failing to investigate validity of sale,
            violating lllinois and Federal False Claims Acts, lllinois Code of Professional Conduc!

       d     Defendants false claim impairs and clouds title the real title of property, PAID lN
             FULL by Rosee Torres, which Torres can show by extrinsic proof that Defendants'
             Unlawful Claim of title is fraudulent, per FRCP 60, 6Ob, et seq.

       e. That Defendants know that Plaintiffs filed lawsuit on January 7,2OLg       (3-days after
            fraudulent auction/sale), in pending U. S. District Court, No. 19-CV-007t2, recorded
            Lis Pendens on August 16, 2019 (EX. 15)


       47. That Defendants targeted plaintiffs and others based on race, color and ethnicity

(Hispanic/Afro-American), elderly, gender (female) and disability, i.e., most vulnerable of society

as acknowledged     to   Rosee Torres by Defendants and   their agents and co-conspirators.

       48. That    as a direct and proximate result   thereof, Plaintiffs were damaged as mentioned
above in the Damage section, including but not limited to filing a Sheriff's eviction initiated by
Defendants in April 2OL9, loss of sale of property       to prospective legitimate buyers,    physical,

mental and emotional distress, hospitalization and medicaltreatment re NoelTorres.
       49.   WHEREFORE, Plaintiffs respectfully request      the following relief from the defendants
and each of them:

       A.    Compensatory damages in the amount of Five Million (55,000,000) Dollars, jointly

             and severely;

       B.    Punitive damages in a amount that will deter these Defendants, co-conspirators and

             others similarly situated;
       D.    Other and further relief that this Court deems just and proper;


                                                      -14-
 Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 15 of 79 PageID #:1




                                     VII.   DEFAMATION OF CHARACTER


       50.PlaintiffsrepeatParagraphslthrough4gandre-allegeasthoughfullysetforth.
                                                                         libel and slander in
       51.       Defendants and each of them are liable for defarn^tion,

committing the following unlawful acts:    (a) falsely asserting and clouding title to Plaintiffs
                                                                 claim of title with cook county
property at 3546 West Beach by publishing and recording false
                                                                  claiming to Plaintiffs and third
Recorder of Deeds and notifying its potential buyers; (b) falsely
                                                        to be deported    (Torres are American born
partied that Plaintiffs were illegal aliens about
                                                                  behind in their mortgage" and
citizens); (c ) falsely claiming Plaintiffs were "deadbeats and
                                                        and plaintiffs had no mortgage with wells
ruining their credit, knowing property was paid in full
                                                                   and Wachovia Mortgage whose
Fargo, its co-conspirator, or its predecessors, World Savings
                                                              as "Niggers and Spics" who had to be
institutions Well Fargo took over; (d) referred to Plaintiffs
                                                        increase value of property and re-sell the
evicted, removed and/or or leave the area in order to
property   to   non-minorities in a newly gentrified area'

         52. That    as a direct and proximate result   thereof Plaintiffs were damaged as mentioned

above in the Damage section.
                                                               following relief from        the Defendants
         53.    WHEREFORE, plaintiffs respectfully request the

 and each of them:
                                                                     (s5,oo0'000) Dollars' jointly
         A.       compensatory damages in the amount of Five Million

                  and severelY;

         B.        punitive damages in a amount that will deter these Defendants, co-conspirators

                  and others similarlY situated;

         C.        Other and further relief that this Court    0""^t
                                                                       Eyg:yry
 Date: October 01, 2019'
                                                                            res, Pio   t"
                                                                                            ,fr/

 99s00
 ROSEE TORRES       AND NOEL TORRES
  Plaintiffs -Pro Se
  3546 West Beach Avenue
  Chicago, lL 50551
  7-773-384-9722                                        -15-
    Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 16 of 79 PageID #:1




                                         VERIFICATION


        Under penalties provided by law, the undersigned certifies that the statements set forth

in this Verified Complaint, except as to matters therein stated to be on information and belief



be true.




99500
ROSEE TORRES     & NOEL TORRES
Plaintiff - Pro Se
3546 West Beach Avenue
Chicago, lL 60651
L-773-384-9L22




                                              -16-
Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 17 of 79 PageID #:1




          EXHIBIT L
                                 Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 18 of 79 PageID #:1


                                                                                                                                                                                               ti


                                                         rcrrcEOf         rugffir TO C.*!*H-       '-qryt}{Cil'|8                                                                              itil
                                                          : - ' - -i*riiffirra-r
                                                         -'
                                                                                   lei !'!flr il rrGtso.{Erl                                              FHm  -t                              Ir
                                                                                                                                                                                               I
                                                                                                                                                                                               i
              gt{r"8cfirL
                                                                                                             b red* B l}B lI,9 lia#
                                                                                                                                                     ,Irilr?? Inft                       i
                                                                                                                                                                                               i
                                                                                                                                                                                                   !

              ia  r E lEnrc& !E Blflat D5 ei* { d Fdl!" !ilffd
                   ioar
                                                                                       It   F8 Y?' ffi   b
                                                                                                                                                      -'7 Cijti coulT                              I
                                                                                                                                                                                                   t
                                                                                                                                                                            0i I   r+g
             IEI*shr*.<rdl.]$tDeicB,l&,4nt'rlft.'.**ciiq#.!h9!l*r..r#frifrlilbdd&rsdlg.1ilt3                                                             '..iiri?, ,   ilri!.:i
                                                                                                                                                           CaA l:Cl,?.i Eli
                                                                                                                                                                                                   i
                                                                                                                                                                                                   !:

             ,€ds#e EE*!o. *lA b tqe'r'?'' lt*t: 5                                                                                                   'ffi?;aEY!6!?EE*1r'                               t'
                                                    '"r=Br
                                                                                                                                                                                                       ii
             s r#i:dFrr *, rsibh{#g                  d**-a      a
                                                                                                                                                                                             ii1
                                                                                                                                                                                             :!!
                                                                                                                                                                                             . ii
                   lEivcC* al.a g4!c*       d*A U   :'rcd
             rar                                                                                                                                                                             ,Li
                                     lla *(.     (4sd il rts ?Ht G' f'qr ktE b A€ ranaf er fr' #-     lse ?B glGnl' ary                                                                                fi!
             ; ill rrG, ailaE h, f *               rry                                                                                                                                                 EI
                                                                                    ! aE  h    lh( 1r   U* &r !E. t-rE
             *$ Fr :# a aeglF. * tE n(d AtI*l* - nd * e. aF ffi                             ha
                                                                                                                                                                                             'E
               r, ril': rIE d  tu  m    iry raf. fnEi   riil b s Eb €6il ra4 h edtroaBiat      ffi                                                                                           rIi
                                                                                                                                                                                             i9
             nf     ffi!r*r       tletlnb&aa.E*trrdadr.=rttrt4r}hg8a.carrc:arEilalAh€adth*qf,f,relrt*lae                                                                                     :u
                "n,
             s r&cearcEB    k    e **s,l8n-ac*       ffit*t?s     4.&f, +af,Fta!ft.CFrt,r(f'heaa*.r &dtd*eriba'                                                                               ,H
                                                                                                                                                                                              !B
                                           Ed t**r*                 t m ffi    sd&"te h;-adqq .",o."@r b epo 16' * cw'l                                                                       i€
             .rrEE    r*{. s*c dl}*   is                                                                                                                                                      .i
         ioeile                                                                                                                                                                               IB
                                                                                                                                                                                               :fl
                     *rd*a   r5*EF! F. E'r a r !{ r..h *- r4B * FrE! grrc6, rtIL 8oE{€rA"gr' efirr',                                                                                           1l
         tso ?a
         *                                    a€u5,rfa, :E*l 4r- i{r'il*rE T4*n'7?,61l 'ie:' #
                   s*Fr(n" dll|ErrErIi +tn ilEr
                                                                                                       *4                                                                                      :*
          B.iro aQrr GqfxFna*r.flGti!slt|liueab
                                                       zlB4CtEGr iltco?a dl
                                                                                                                                                                                               l!
                                                                 re ezi3d. .{}cs ffir @ be,,te 4 w ;d ffi                                                                                      lt
         i+, cr,, #{. aIG*a H *ts d rra # tJ v * *Fffi                                                                                                                                         !t
         sr' ?E .c?y'dlElr{6* }€**s#'h(ff*ffi          Hfc   d9i L

         -! i" =d+-llo-erlfg     ircrrrre*d L =.ilc.b lr**rlt5       Gf, <4iln{aF.!Lt-?- r, rra" &r.l&l*ltt                                                                                        rl
         ,r,:a-f r".";q;L**41i &r*ryrt16Ai              Erta{4tYtc*d{at*drcrrH dEolri:n'a6@ (Crqrq'
         r 4ftrdt   lb ltt|q e*Er**ili !htt* ga.                                                                                                                                                   itit
                                                                                                                                                                                                   :,  ,l
                                               s38 it8e@ qgr'.sl*a:rxffi . 004.5334s88 lBT feese8 to-
                                            rilttEtrTrrrllE*l,t srrl€E-reirE $,EEA$Y tBrfsa nrsals
        'HEg*d@FEKrs
        ;g*fiE                                     sn! or grcE*EE,                                  . rto6"
        i*l sAsr*e                                                                              ryYl,ry}f.
                                                                                              "fff


                                              4grilffi.ffpsffig.sf              ffisrq6ffi
                                                                    o"*to *r""*. dr{- !l*r d il*a! c.tddi' eq                          b dlt   }dd
       {t rtiE*a]*re xrflr eEr.Lffi, x*rer!.I  r                                                                          dEss
                                                                                                                                 'd€
       ! b $ir.l4

                                                                                                     * - a-04*2                  .?




       Biri{&!o              }$9.5 E Effi nit:EEB
                             fficr€g, :i, ;{gtl-azel

       raa   fluiE i ,smd.spp arllltf&         tllBr{!t*r(,5        Fr #:      riusr r&r{-!ae."ftB   i&d}6o'q}x



                                                                                                             ?s
                                                                                                             l' t\
                                                              lt0il-8ofi fiC',{lttci olrslg.R
                                                                                                                   i+
                                                                                                                                                                       oq"\

  ,-                                                ls_-

JBMII-IEO - 115i233 - Rosee TORRES -
                                                                                        EX. 1-A
                                     5i31t201| i:21 pM
                                 Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 19 of 79 PageID #:1


      ,7 rl.*5 lb r                                              rrr Hrll da{,**
       rir t t$ idh *cr
                     -T kt                 L' :b rE                                           lo*d 5 ia. ,116 b. _ &. f,Tr} fr' 3 ri* ffi
      t                                                         *3 E "F tra;                d rri. tr!. h+* al. ir -r+h.r o. L &dq
      54G.                                      -                                                                                                         ",,*
       lr. *       lftfrfe    F*Etq       ret            &ery?,aE,:c
       Gn   :{B Fa ,*i           rr*t*irrr$oa5                                   _
      Ia {b tu, f,Esl.il * *i             drqE*a            b   cre{L                                                                                            f $E0"-"1

      :#;@ffiHffi#:l,n**:o
      @G*sd'E'***'&r.oruqa-orrt.-*r*o**,nffid*..*r*.wrredsr.                                     t
      rra| reopq s19* *tg;t*pta DD **r-rila*i-.                                                     :S,jfiriig,} .,,,,;,
                                                 er. ae lFr{e EtlaEd.aarQ. !t ro.r rd l!! sar r.Lr,
      fr*b*hrl**,t*&-illt      rF!-c=-d+olroo,*alxd*r             ft.-"*€yrlirrtftcr*"e,q6frit,*n                     *ari,,
                                                                                                                                                                           :




      ,ffiao(t*h..rrrLt                   af ?-dt.xr-_*_ia-                          lfnm,*xlb,G.le.aecfcr"_*e-_o.tra.rarrkrri*-
      gfT,gar{sH-
     r rLditr L *l'!f  *ihaer'- p rry & * ! r{i6 a s **g
                                                         * rnES iffi   Frg ffi
     =-'-r -FiE :Er-             il- rEsa ;;,*-  ixr.ik rFrr. sE {rac ?as EE-                                                                    .
                                                                                                                                                          rrEts
     -€- It{6d;-tt- * ffirr.ftG€;"*-*"r.                                                                                                   EIE             F*
                                                 + rqrfis r*! r =_4

     ffi;#Hffiffi                                                                                        iaoeer.   *7rr   nry   e*rr r+r   az   dr.r as
                                                                                                                                                          "*.q
                                                                                                      *tagat'*re,reir*ts drl{H..6.
     l
     *lcrrrfu*rrl5ao;-qa*il*ri.lttrir                                                fi=**.k,-rr
                                                                                        [E'9rradti*rrqFrf,.*iin&at:r*.d*dtsrmr,

                                                                                                                                                ffi*c


     ,E   .ofrefh      r;fuIrg   arrl fFE tir&tr             ,E ,-




     , ir ffiLTiE            arEffigFD11513q             .d.?r__
                                                     f                 rht r*ird tr E b <f! ,{*a
     arErDY6L+
                                                                                                              "fftk s ?ttg b E-? Fb m 6 *n rl{
                                                                             a


                                     ^




     kstrddE*                35a6 3 BEt4s            a:r@
                             cEgcraa, r3 E?65L-2201

    ** nrfte. g fu.d         acEf   d*!i *f*
     _------1U                                  sf   Gfitb errH         !a   hr rdker r&r*r *ore. r&r'I !r!   rrs   his   ac6



                                                                                                                                                                 i-
                                                                                                                                                                 i
                                                                                                                                                                 I'
    1 xcs*-2. p                                                                                                                                              I        '-
    }tr*6,tsL
                              tr-F iar:*'r nrE€ ,!
                                                             s=,r{E=             Z:SBi                    a -       ri{
                                                                                                                   E!           ,   r-<(tq**j
                                                                                                                    #
                                                                                                                    B




SUBMITTED      -   1151233   - Rosee TORRES -               5t31t2O1A 1.21 pM
                                                                                                                                                                               &
              Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 20 of 79 PageID #:1



#
*
*
*
!*
*
d
d
*
d
4
*
*
&                      ffir                                                                                            r
                          *rffi,r-".--*, *rffi
*                                                                                                               sx-d
4
&
                       naiied";,#b-ffi#ffik;.
                       11*T 3


*
4
                   '**"ol*=ffig*
                   t*c*r#tar:db6
                   cffi*er&*.J#,
                                                                                                                           .trF
                                                                                                                           ;_
4                             8*.
                                                                                                                       SH?*
                   .       s*&i:
*
                   ffim*T -ffiiaffi.mY,':,           rorrr Fehuarv
                                                                    *-r.:y_Discroqrre has
*
                                                          lffi                     ffi%
                                                                                                die
                   F*n *i* rer on eh.'Ji}; ,:Y,Yld I qr,tv tq a tudJ-,ll***Tto 2 t'v6' 'vv crrrreut
*                  ,'*r,=""t  r'*;      r*#-HTf
4                                                                    m soo:€G{:c   qF?   f,x. g
*               ;*,,",olu-,           .,m::i,#Tffi
d
c
               tno prs$..efiy


               *
                                    b   hss   e
                                                                     f   ##:'ffi#rofu                                      jfr il
*
I,4
              rncurrccl
                          ],rJ.,ff***,,***fril#F,ffi{::L**
                          .n*r*E*J*oer
                                                        *"*"'
                                                      Feonrsry   i. r{
4
4
              ry,,,";ffi,"=--ffiilritrii,#:Hi.ffitfffi
             ) ra{errc ilt,   i   n<Jicati* g                                                                 ,$'E,H,,H
d
J            ,,,.,*.,,";*,ffi.-H:j:i;ffif;:;fffit*T,
t-,
                                                                                             I    lff::l li:rfrnure,::'-,ir';{;
                                                                                                  .trl gr,g6 mrlre
                                                                                                            rid{qrhxr,
                                                                                                                                    C Z T?Tg
 a




1
                                                                                                  Ex"        l-'A
      1151233 - Rosee TORRES -        5/3itZAft 1.21 pM                                                                               -*atD
                       Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 21 of 79 PageID #:1


                                                       =t
                                                                                            FlLr*   *'1
                           Rar+o   Tarre C,UyCEtf-{TlGl _
                           g$o€ ptich k ma;e.
                                                                Lo*r   r"{o-   rxr.1g:dffW   etJl**iar
                           a bol dtu rb ,,_,*3-Fdif
                           lffi:,ry*",:ffi.f,ffimil
                           3',"'s' rH"iHi**A--ff
                                     affi;ffirtr*
                           irr.egds* ee
                                                                 r"Bqty        is rqtucd
                                                                                                           #i   egnio,,*"
                                                                                                                    sf SSf
                                                                  :*#           XrHil                              rssbcr!,

                                                          ----..-r s'inwffiE
                                                         o;i
                                           rrE rr?ddq ra rcr
                                                              g;1y itqP8,
                                                  t}ffi;Lgffffi,                                    er*ara
                                                                                                     ;;".. ril src
                                             .
                                           ,. { rb n rr o*non
                                   err*"nrgor
                                                                                      Jgs ffir              ou*..



                          ffi#ffi*ffiffi.ffi ffi
                          hqr,lreffi,S-rgl
                          "nn=effitff.


                                                                                            **.*u"ffi
                         -*.*l';     #;,                                ;ffi                                         i ri




                                                                                           ffi
                                                                                     3ilH*barss
                                                                                                                                    ,
                                                                                                                                   n
                                                                                                                                   B
                                                                                                                               .t
                                                                                                                               a
                                                                                                                                   t
                                                                                                                                        It
                   x                                                                                                           ir       i.e
                                                                                                                               2t       rt
                                                                                                                               !'       *
                                                                                                                              'n;
                                                                                                                              .,         >"
                                                                                                                                        ,l
               t                                                                                                               1         U
                                                                                                                              :,        ,,
,''t                                                                                                                          '4,

    . ji       I                                                                                                               {
i                                                                                                                              i
                                                                                                                            n
           I
                                                                                                 :lrh.C€   Irrcr
           I                                                                                                l
           I
                                                       =- =:+'==sarEed'=:eas *'
.
    se.dion   **,   e?;-trffi'                       ffi
    Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 22 of 79 PageID #:1
                                                                   _.=-=g&-ors E? :+a.rg::
                                                                                              E   a; *a,
    'rroig;                            cr =-
              #"t'H"'m                       =-j€tu= rc e3 prep€?.-.+_ .o-*eft6s
               b6   AE   lai the aroE6__ 6ai                                        =   s.*          iF
                                               i Fr ai=n+*. tedg
                                                          " sE=    -*-e-+i
                                                                   Fa         > belovr'
          arx#ffi-E=
    ty. Bq6m/y*.s                                                                         -



                                                                         ffi*=*^r-


                                           e'AlJBte,E-iE
                                                                     =,fu


                                                                                                    ,4\
                                                                                                  -'r4E


                                                 *€ *rEr-t
                                   !-x.                 -'5-
                                          I A_
                   Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 23 of 79 efiela
                                                                      ?$t?leiivu?  PageID #:1
                                                                                                      G.EC|(    I|{c-   003ffi46
     EryNANCE                                                                   ,.? ei t!1 i'r . ,l         I
                                             . corE{EA alaa
           /z4J0 ffifi| 3twj. S-de   1       E {Fr:rrE CE!EE80
                                            -.
                                             SirtEiE    CA 9:11;
              l-Eyuad, CA 94+li
                                                  :E\Xlgqrl
                FlOl2rt47o

pAy    TWEX3T/-NINE THOUS.AND FOLjR HUi\iDRrD         T\liEni]'/-cNE DOi-I-ARS ard 63i100

                                                                                 *r*drcmn-n^           costA TRr.s Accoill'lr


r-o.TliE     ROSEETffiRES                                                     S^*, *&- C..*t-,"---
ORDER        354S V*ESI- BEACFI AVEN13E
                                                                                                                  AlrI6eueoSGEE
  OF         cHlcAGo,lL     60651
                                                                                          UO@AFTERSD( SEOfT}E




                    il'oolElLg a# i:&t & Li?!iZil                   tEq aCqLgA?r"




                                         Sa*{\t{^                  a-{1   J-- UA a';-Ln S*u)lv6s




                                                           EX, z-ts
                                   Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 24 of 79 PageID #:1




                                                                                                                              FE;E   **1

                                                                                                                      r*tr.tl #


                                   &'r+n4rr         81    pffi -Y* t*E'ffit                                                   :




                                                                                                       4   r*:@       s
                                      13.qb   nG lh|z   }*terr   eu   cgeed       Uec =3 p*ox!#   rr
                                                                                                                ''"
                                      *rti,,rr*errrraadlE*FttddD{ll,.scEB                                  1"




                    tr



                                                                                                                                           i
                                                                                                                                           t
                                                                                                                                               I
                                                                                                                                               I
                                                                                                                                               1

                                                                                                                                               \
                                                                                                                                                   i

        I

        I
                                                                                                                          +
  ,I
  :l
                                                                     Fo( esnce Ua*PP
            I
  '-1
  "i            I


                t




iUBtrIITTE D -       11   I51233 . Rosee TOFRES - 5t31t2018      1   21   pt\tt
                                                                                                                                                       t4
                                                                                                                                                       ,g
                                          I
                                 ,/
                            Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 25 of 79 PageID #:1



                            Fr,x Ser.rar                                 B/2',,2AOS 4:{lIl0                         pH    PA0E ?ti$1            Fex Stlreof
                   (r.1..   , o'l O




                               lSilAlarrlltr^tfitI
                                                            t0cs iAru rc(lotse xsrg
                                                               PFts *AY*!{I- [OaN


                                     nr il6r sxr.r     rlfia* lt(rlnilt{IIoG ra? ptrrr|*},rilt&flrtrl
                                     rterl*.      xfr; I!tttEr.t l4!-iErry 5 t rr rru* *ulit lFl.n |rt
                                     ..Itl.ilr[        a   Gflt   Ir r.arr-r-f,E-rE               r ;rllr    ttr.


                               cttLf,rrl:r llailli                                                          ryft rrlrnrr h.lrt
                                                                         I
                               rcffi              rflrrufit.|Atltffi!        #0lrraf   rirft.{ *l lt{ia*rt           xts...at; 1.     an,




ql


i3**
i! Vl trA q<
                               lr..alrrrurr          $aatt tllQaAHfr& glrtaq L                     nff{*l
ifE;6
H roFt
                                                                    .;                  ti.



                                t roBllltaogrctrt
fifixH                                       c r],_n,-i-n    r yr
i{;{ $r *                       * :,t.* !.{r. rtr.- lElil} Era E"f r iililrt,.f
                                                                     trq.ra,I
                                                                                                            hf,- Hr, I Ilr r.3 ,r.
                                                                                                             l- a ffi
               ,
                               i;n,.tryr.t-BLL.hra;.a                                                                        -.
HF
J
(Il
                               L    lr;tr
                                    rc.ra rf, l   ir.rr,i...* Ai.t rffr I a.Iia t t {d rta |{.^ rfl { rrld      r          r lr. rirf, .a* rl
                               tI|R
                               ^_
                                    l$raf. -ail             |. ,l liJr tFdf .tr* rirl- rrr lti..lr
                                                                                              a



                                     inrrtradqa ra.rdrt      taaHrl*IilI*l>lp*tlcllrah r.6.* ?a*!.t&frd*r|dHr*ld*
                               xla




                                                                                                                I-,*-..**.*1



                             ,fdall$tllal{ taoo14                 ItaOrg*8rtra,r?;ga
                                                                         ,ltr r
                                                                                                            ,,.iHffii
                                                                                                              |      j
                                                                                                                    ,--reqng.".r



                                                                                                     EX. 1-B


                                                                                                                                                              c   371
                          Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 26 of 79 PageID #:1




                         Fax $erver                           d/e1r?AA* {:tl;iO p}t                            pAfiE ?/OO? Fax Soreer            I
                                                                                                                                                 t
                                                                                                                                                     \
                     (,lt) r qs   Q                                                                                                                  \   1


                     I                                                                                                             )
                                                                                                                                                         \I
                                                                                                                                                             i
                                                                                                                                                              i



                                                                                                                   0alrrfaoll

                              T
                                  ll krxr*rqrr,r
                                  'IIITT?'
                                  trfrrrF$if,araflFat.(      r.lt - li?,i..ll
                                  lin qag1 p1;111;ri1*lrrrrrrart            Llf*|, rra*rr}rrrarotr*r
                             i.(i rslhr ,. Atl*rlri-rHa,r$ta ;a.af                     *r.rbrsr* *
                             il q *t.lj ry hri,.t a.* lard lt r lh* t, 'ktaHlr!atrf
                                                                        Il, *cr rfti rra.t5 Jr}. !|t rr?
                                                                                                 I                      I
                             It:i.*r1I-tralr    rtrl      rd{tr     l*rad}l.a.,


                                r{rslr,rlftrlrr*i    rrt t*ttl.ofl tltEl                  O   lq40reAltttl&l llf}r*r        fir*
                             IE*.rfrl|lrar h;S.tr.lr
                                  n lrrrrl*r{tF..
                              . rta.lt r-tf * !.rrt{         hrF         ;r{rt t t tt I, th nul r* *,tr r rqr*a n l.*'r
                                                                                    U
                             lS'    ilI! f    ri*nrr              F.a il tC        tr r tl I *i r,*l Ha ;.*    rfr..a h
                             t.-.{irq-L ft}it#rr*rI                        j.:r*srri*.orrrhairrt.c
  A
  H                            pl
  ,r1
                                   'HETB,
                               ?qfl?   f- arF.ar{ff i.- lr}r- ttFI c - -lttor r/l'l|rr I.l tAr * ti rr
                               llt -rlha--        r llll * .- -- L l-!rE{E'.-.at-   r rr} r rrE
                            -r
  i3r*           j          frq.ff 'li ilaf l.'rrrf **r,rt!.
                                                             ,ii
                                                                lrrlitliltp*riFl*h pr{hrt{'r'rd

  i3H3
  Hsll n                           t*l}x{!lI
                                  lrl.                fft(!.i..*
                                                                         :
                                                                                  r*!:rt**}       &rri{th.rfr f..};rr rt#l+44
' tFiY(l.i   '
                            r-ltf.Sll*a
  5R6L?
  xlst
             ,


                                 }| erl{rzttirrlrr
                                 f*rFtlt{tilrlr tEl, rh hgrt tleil C*4 ,ioy rry*+rtra&t(rs Hrlr{hnth
  gF                        rr*3 ril il.* hl; ltr * ft, rCft q rer rrie r rrrr i x+ t(fa t .. l, rI
                            ff,f!* Ix*,I frtl*iliartx*;I                s;1;r1a r., rebE*r?trrn, ha1;(6*1j
                            td*fiilrHaL tt r.tll Llarr.r*atr.lllnrac'r' rr frr*rrk*r       1rr*qj; afiJ",l
                            htat U.afii h. t0 fftliarr q$ rya..{ *tr t t




                                                                     i




                                                    ffi Bt          ltttirm**rrr |trr ilru(




                                                                                                                                       +tb
                           srta-*i        t.tBe4l                 t tFlc(n*Atrqtrtart
                                                                             *?




                                                                                                                                             c   312
                        Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 27 of 79 PageID #:1



                    Fa.x.Sorvsr                                A/27/ZOOA          4:{1r10        PX        p..\cE              1/       oa1   Fax $ereDr

                {t.'. i {     l)




                                                                                                                  00   l9ltrrt      a


                                 tt o.rtr ErrlLIrr$tlt             -f t,l*ti
                                 ,rm rr t rrr. il &dtl r{txL lt(, h f,|tttr( t ri nt hH Il}at, ru(1 ricttrJ r r* ;t }r s
                            tt atarAd rad tra r .atr- -drfir.i.  gdfrttlira  hrilar' ,.l h taa b B ltiiild.i r, e **<1. ,f rt
                            r- it D aL lLoc{
                                 ln t.!. r*i eta{tta..It rlra.aa *ilitnFfr
                                 * irfil f{ri{ l-r rt nr ilrt tlB i r tlrrld' {r+ F|}ll, t*a trirrd raa.* !a' e                11

                            r E* f a* rirra     t{tiattnat itsa* ril{a raar}rtiri{dl*m tlh{raxrr{d k ra.a, t
                            6.ra* rtr..{l trl*          aq I!ra..a.a r,rr.l'r.Lar?r$.l{ L,t*t{           a*i rG ra liQ *r*, t
                            ,l F! r ,'. rilt E'trir* tr.!rr! I .Jl l{i.r* L i* ia llll(i I nrri hi nfi L t,Ir.t llln^ t l, rA
                            tn ttraf * r!li- * {ai* r r*L}           rdl rinr
                                 , Ir,lrF.ifrrF.
                                 O0 * tlh tail( atuit t* rtf ,aa}{ tarret t* r !-.t'.a * *r*lC 6 h.at lllD a.n trarl i\.! t
                            r+r.rrclrH.br rariarl

                                ,G ,r**6hlat.i..'F
                                rr tfrrt *rard I ., 1 t{taa, rtr r,ltFFrr ra* tlrrtldtr ffr*              *t ttnrd* irma
                            tF.f afil' .*rr*o-r!{.
                             { t uttoxutro/aafirtrlll
                                         rxrrr
                               i ar ra? ilr   la I ri i dlJai..l h l. rls*d rlr|}{ rr t-ti{.$'r lht t}JG, try rr{
                            u:gqad trr ta ttiatri, {ar.arE.? *rdrtar!.,Sr f,dat} tlfr.li a lt t rra ll$ i.- ri lr. i
                            .ia   tts rt f l* ll-r ilFaair, st ld... h r r{a ilf ill t l**l lr'l lr tx       !n   tl-i.r       r, t
                            $rr. ta,rB   at.#4r*rq--        ai -t'tt Irytln tltr*{t!firrrarsa{rtrFl
lii
#>          :



                                  nlEltatDtfrt rfi
iftrs'                       &
                                  lhrittrt:rr*It                            aryll lfritFaa
                                                                            Ebr ..I r trlttrLtgr!
                                                                                                     Afrlr.Gr?
                                                                                                        f r-r,.
                                                                                                  l.'ta.rnEG.h
T:EF                                                                                            f Ltr{*r h
                                                                                                'IF..It}r-
tssSI                                                                                           Ol|!.ma:!t
                                                                                              hEtlnn-*h,|rrili
s*E'i
i*L:(\l-;
                                                                                              Ilftutidrarprlt*t
                                                                                              rrrrf {rr..afll|t htnrt
HF                                                                                                 ;tttrpCral
*l
trl         .




                              l. rr'frrlra/l,{firl,a*
                                 I r w, rrrrlrriri hars p, r|li l{lrlFiHr saa rlrrlaA ia lil(r r*tp** r hd r{ F&l{d *-r r{a
                            .Ftr oll-. * b t da* D Gtaadr rar ir hr Hd lh. tr*l lra* $.i 6 ril xd lr Irr,F r.a )a
                            fi# * th omr, ma | ,lri ,r d.tF )r h ,lirta -r, tra $ s, rat *ilat -bLa lm r r r}rr
                            il.'dd rrE{dbarJ bnh{dtnr.lrtr{.rDt*rra f narhrt{fidt lilo{ rtr h6tdlfl! w$ Fr
                            iltr l' !$cta#tralDab n ir,{,,l ulttr l8r;rl {r ilt.C* rlf.kd,rrtrrfdfrrr*{
                             r, refrtlllr   titrrltnttatrt BHi,
                                ta tJ. llt rira L*.rar rryt-aa
                                l rr r* l*ltarqii }. L kd n{* r{af tryo''.i q h *t d l0 t ar O'..orr t rra t r .\.t )
                            r{ r r * drra lr hr t a.a, !r. 4o$l ati dt{a {l f. ah *rrt r.l.L F rrt r ttro.a rnt i.q ir -,n
                                   7                                                                                       l

                            *.Lt *r'.r,r.(* trAraf $.* til r* ll ,.iil,,i

                            llltdrLr+rr      pA   n{Jj            rllsuruft*Mr.,t)tt
                 Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 28 of 79 PageID #:1


                Fax Errrvar                                 3/27/7ilOA {:4i:l.O pH                            P,\CE             5    /   AO1   Fa   i{   6{}rvs   r                 t
            (r.i a 11      3l
                                                                                                                                                                                        \
                                                                                                                                                                                            I




                                                                                                         iql+,4'l'd
                           fi hra
                           lrl ii.r.ita r,rt LrtFlh L yiards &*l naaarry t.'ilaa+r {t &r *1l r!},  iar ffircn? ,re!
                      ,.*f,i, ttran r.3 ll't ira &b.., t. tqq lrrvrr* l. il rf ardrd,-r h ry$({,         y tt .H,e
                      ra*a t I !r.ar|*{ t alila! rrl' Sadtt blr hr ura|ltt l{+ d {a*(-r
                      '*-.    l.art t aa, r lni ! lffr r{* hl rra r*ra t IrOt t! laraacr fi }. ts&Jih    X..t*r. rr nr
                                                                                                  ata .,*ra
                      .-&aa                                                                                    l_ r,
                           fr ll,b{}rr
                       ficrlha b!.ia{, qraralir rrfr,{..r.L,r*a {r.rl*,.L{ H r.tll ,. d nr}r
                   tlrf t a nt {tt-ta l{!i.. lqif,n.r t rt iDr.irl a,. ri{.                                  **i,
                   rrnlttl i;d.taar*-t rl. ryt arr5r.f*.* gr'ldryd*rriar*          irrmfa *r*! * * * r.a * , ,.

                       fi lhiurrlrh.at
                       tn ,.af a rrr .Gfr l ,",t -,&, &i letkderi *a it*i il r ,*
                   ratrlraiilttta tr afrliildrr            LirtdB                 ^qaia.t_i lg* Jear* n-rt i l,rr.?

                        if frF.d ratirr-rt{ta*{lprrnr
                           ta* i |arr e+ ril r u pt 1.1 ta sr rl d t x{rru r+.*, G uarr{
                           t?r
                   ,..fir, l' rt-alr tUr l, *rf lt t kref. s3q6 6rrf ,tdf
                                                                 .                    ;*
                                                                                                       11,   rar r $.   rl.{   r..
                   r. fECittEtr

IIl
                  .
                  r A.
                      -rtffi ffi .fiEl:
                                     F h *IarAr
                                                                     U
                                                        t-- rr. i.r;-[,f.
                                                                         rffilifi it?EH:i
                                                                                r t .f .(. *r, r ? ue
                                                                                                             Ififfi:j
                  ;tat|l     -rt,
                           *tu.aa.   r-rrrc       bfa;rrqtf.*l"rqiffitrai.
#=                rQdrt*|.;hril*
                         -
                                                                                   rlr, {*r.t rd, ri Hi

I*Ss
5"iRh
                      bF I I.- rn -             -..!F    rE r * r t r. b Sr t rd..Jt, S. l* ; ; .>.2 1
                                  r rr ir-= tr r fr i.:I f*l* irlr.l
                                                                           r

                                                                           r rrr* *rr + G ).c. :-_ s
*EE;
:J raFt q
                  ;a3,ryrl "
:, HY(tr]         t llrluaar|*L[Eltll{t*}n
6Rsg
gIRE                 trtttai,-ri{,ifa
                  !q,(*blr.Fr-bti*f
                                            lfa.r.* fi{il lf llt.piftr{ {16..J, ira.r,,a ft s qt . i.
                                          Il*rtat iiyf*l*. rhir?                     r*lr rftAtt+rrj rI al
                  h Irs.tl{,,t l4 xt lt rs! rr lk aop.,,* r"n rj.ISaa..(r*,r
                  lTir Dr r*rH .l r+. ra{ nr L rfh{ f 6 rr r * **. i-J- il r-prD fot
                                                                                     lscrr, s rrt * la
.J
                 It rtlt
                      I r, rry*r tararan {ilL-.!*t
                                                              ir{al, rsr*|.{aavrH*rr a{*n {djlB,-,r!r*Brt
                 anr|aalltr f.tA.rfr.=frtt*rrt ,qn*Ilrfl|i}rrs*           ttr*r .'thaof rrtlita etErr4{. tvL*6
                 lfi faaa li.ilrrt cia F i r*{r Ax |r.r. fi* }a./i r{.

                 }t IaUl,Ifi.ad..(.ttailt
                     br*}.trt}a ;!a*nf rFl {f *ai s*{*, *L,}r
                 h t!* *r* t6.rt* l]. I J', silr'i C I i o( hr, t { r*rlrre*rsratar        rq d. *.L }.t rt*
                 art .lF.ds{.r*rrla.!anrtffrhrr+{rib itr!5ff{,rl   t*r*.a chi I rd h }r t*r rr. a.*.i i*..ml
                 4!a*r.a.iqhifrBr ll:                                    rrnaH* f, lf* }*ar-.lrx .r;1115 66

                       ra*xreff rCf.?llButl a-.rr,,.t ri.f ,rrl r i0t6 At,Illtl.lrftO
                      +rat{rlt+Fr         drrrlilta      r,ro.6r,{r {br }(+.Qrrr.adrtin€{rt ddrrr.
                       farfa ll n aaat *r..{rt a rl aa iy rll,t,fifrry, l, / r:
                      et .atarSrFasaL rG.ir tfi oily. rt.t rlarin*fl m.{.bFrrri{,   {il r or r rlrrL s *q { hriH
                                                                                                       .JlrFn <r.a:
                      I ltlrl &|'l xi r ral*t irirri f, ,3rrf,lf r rr{ * ,caarlta,{tru
                      f&id.a, t*f{l,
                                                                                          irr*.    ,rr  .dJrr
                                                                                                              F.me
                                      ra i{p. w{,      F}*a a ,J, , tr. .r ,.i?a,ba * tL{t a{* ,id , &t crt d:a
                                                                                           r
                      tc.!tnailof
                      $ lr.'r eprrrt tr rllrh t il{fi ,sa.I rrrHrl n (,a*,|I rl
                      .a !F a*,ta r? tF trrt' ifrlvlff [rrarl.l, h$.r^1,ffl $s"Dt &r rr e d, fr ln t_, I i., r. }n.
                                                                                  lrrntr r?L t,Y tE|.rr,4el]J r,
                      ;r fi*.Nhdranf drrta frr, iraa.I I l.t .r p fir


                ras*asl+o Frtrliiant                      XrO*r..+   hrsriiE




                                                                                                                                                                      (- ).'1   A
             Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 29 of 79 PageID #:1



              Fax Sorvar                              A/27/ Zr08 {: *1 r L0 PH                   PAOE           Bl00? Fax 6erwor
          ttrta t ., $




                                                                                                         00{arctrla

                   rt amrtl.lrtfrlinil.lrn
                       il lr Ir rrn r ir l..,FIa r* rLa if, rr..rra t F trrrit trilllca D- r
                  r,t|i!t ilra r.*r.r#.t     Lla tra,al*.'t f, rlra r.t.t art )m. Frrr {l|l tltf i}
                  rll.ai, r,*.a i r rd *:tifr rfifr r t !ra. rI {$.art. fi F. ia a. r l{x
                  FnDafira rlrilrrrd rrat #1'6rq 1rxr{hl.5
                   r.0!l!aFrr
                      hr. i-tr lf,,.trlrthr.ariaxnar.ltrlltrallurtal                 lt*4e afrariff..r'.b.(
                  qaa  atai* b f5 .g{t. drr. * |df r'f*n -.- ! r tilatlr rlh.. u, {* n,
                  fi*i JltillifB'ltia"Vc!*.a tri tal,lfi b,.E ar.'trOl.-.Lbrn(#tl lr'rrtGt r.,rrIr*"?   E
                  rll..Irl t l lt lrr ha l * rlt i* Gr t il.r.lrr}l| tl lt a..F b r{*lr it    hn

                   lr Ltllllrllr*          lltafi.rtr[lt
                      I t rl fa tm ha.- r. Lr tfQ nfh|. i rrit t{g l,r lia, Clft D ila $,t*'ia., i ?l,
                  tt.(lllta l!.f bllrtrrrltinia in ts*at ilr raariraaSs''li lir illJ n&*ltdt'lrs ir
                  l..a.'tt.gta|lt..r


lq

I3n*
iSBt
gE$3
PEE?
F-;;({-
cil-
J



                              il{n trac3       ilIt tfftAt&y }8rf }L.l{g   tlcmruRa   rtot   toLroF,tr




                   r!t,3ll$     illltt*tl,rl              ,m0re(4ililtrf !*rr
                                                                 rr:   a




                                                                                                                                   c   375
 Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 30 of 79 PageID #:1




                                                                                                                                        3',3't2i'35E
                                                                                                                                ,
BY SiGiiiiliic 8ELCL4,j, i a.ceoi ai,;. a}.:,?:a iie pioinises and tg.*iie:::s c3:ii6i:iaC ;i: i'iis Secul::,r
lnstr*:meei ana ie a:ry :lCe:lsi srEned by n= a*r ;+cotded in Siclet o{:ciei isoci{s.

                    i   PL=AS g s ;Gru Y';              U   A i'i&it'?E iX^.C'!'LY AS :T .a.PP=4=S 3=LCrrJ j

                                                                      3CRftC-.",'Eiit];




                            A   rI3 C ii   i   il   D I tJ : D Li A   L   i" C   :A'?r',' A C Kr'i,3yj LEt   G   -   i!':       X   t
                                                                                                                            =




so60a   A0cc{3-1i            iA:. (:.}:4-C3-ii.                                           "aS6
                                                                                                 :5
                            i3c-r   rc:{4i.:il
                 Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 31 of 79 PageID #:1
                                                                                     8705417094 pagc 1I of rg




                                                                                                                           lR-Aecte-Al                         i:
                                                                                                                                                               ,,
                                                                                                                                                               I
                       BAnROIiER-{9I SP€{rSE{S}; Tha undcGlgnett lirgreuy F!r}s h rtrrs S€curty lnr$urrEn! ior tha sole                                        I
                       ptrpss€ of'eacu{Ilb-q!s0, slbotd naliitls, cotive$ng anClOfi{iloq}ny G[rrrrBot ot Fotet{bl hlsrttt in
                       tha Fopafty. By sl,fiilrg bebur. rhe undenSucd ericumbsrt. subordiffilEs. co{lr€ys andJbrqgives eoy
                       grd ap rlghts, interests or clairE ifi lhe Progerty. lrdudiqg. but o{n, rynned, to, hornestEad, dorer,
                       manlal s, Irht.occufancy rfirhts: No pe'3qBl fiabilly under.the Nda ls hereby lnc{ned by tho
                       uncersigned rdning spouls.

                                          pr5lss   3rcil Yorin   HAIHE   gusrl.yAs tf AppEAR$ BErowl.


                                                          imnowenfs|               sPousE{sh




                                                                                                                            For'qsr1


                                                                                         {Scell




                                            ATTACH NDIV|DUAL r.rOTARy ACKniotyLEDgEiGilT



                     ssif   {?oo.€t t},
                                                                                      'Fogr.!C
                                             F(r@.{!.Dl




k&q   2TtgtZA   &c 0?0i{u0}rl
                                                                 Psge 17 of   t9                 Creohd   e: firstlrr{}2   fttnbd: {/6fi018 l2:01:5GAr,l ESr


                                                                                                                                                      c49
                        Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 32 of 79 PageID #:1
                                                                  FORII B                                                             WELLS
                                                                                                   FILED -'1                          FARGO
                              FORGED ENDORSEMENT
                  L      o.," c6ecl to report, make copies of this form as necessaffill
                                                                                        HlT                 2? ffiF fE                        tl:


                                                                                             cmcurr         ctur*
                  us   wffi   fE             infurmation abottt
                                                                                                   (.li-r,it;

              TORRES



          WEST BEACTI AVENUE                                                 cHtcAGo, tL           flr51
                                                                                 otExnsa].,                       w270.12,.7l,4.,4523I188E,
                                                                                 04523a8b8, 0045238SSS, 45216356, @52ffi:!56
   nilNOls                                                                       00452116356, Cc89;toT 46,2, 7l0l8,tl!483t07 &2, etc-



                  us with     ihe            information about tre chedc

  ltrroRtD    sAvffis                         az47-2fi7 or 0?.--0&2m7 uilKHoutt{,                  BAEIK REFIISED DlsOosURE



                                                                             $zo+,ooriFtz-A
                                                                                                      +

  WOR[D SAI/INGS OR                TTS   AGEI{TS UNKiIOWN TO TORRES,



                                                                                               wAs              CANCEII"ED 02-0&2007 BY
By r,gnitg bebw, you are-IT*Iry m" bllrar*ing declarations:
                                    piriury that:                           R.TORRE' DEHIED BY WOR1D PER LTR 02.19.07
I declare under penatty of
                                                                            NO CLOSING; I REfD NO PROCEEDSOR FUNDS'

      r                                                                       on the check lis'ted above'
          I did not sign, arrthorize, or otherwise approve sf the endotsement

      r   I did   nd receive any beneft or value frorn the pFoceeds of the e check lhiled above'
      r   I hane not aratrged wtth the person(s) who misused the check llsted above
                                                                                    to be reimbursed for any portion
          of the proceeds of the cfte,ck-
      .                                                                                  ttris oect'ara!11-
          twill teslify to the Eutr of r€se statemenE in any case which may result [rem
                                                                                                         RE WACHOVIA
                                                                     CASE SETII-EO m Cr-eSS AgnON : lN
          Att infomration t have provided in this document is true. CORP'PICK-A-PAYMENT"MORTGAGE
      i                                                                                                    MARKffiNG &
                                                                                                        (USDC'ND-CALI F)
                                                                     SALES PRACICE, # 5:0$md-02015




                          wF#
                         -ffi                                                           /P-4.ctl
                                                                                                                ?a'
*NOTARY STAfuIP REQUIRED FOR ALL FORGED                                                  Ca   Lt   L) !ur' ,< L
  DORS E fuIENT AFFI DAVITS REGARDLESS CF LOCATI                    ONi


                                                                   =n Ex.         1-C
Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 33 of 79 PageID #:1




          EXHIBIT 2
                       Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 34 of 79 PageID #:1




                                   @ HIOfiLtr SAIft'G ", )x
                                            ,                                                                   1.1

                                  Febius r^7 2L
                                                    ,    ZAI]                                        '     La
                                                                                                                 =n    ili   unber: 7747e'794,451E8rE
                                                                                                  ,'',";:c./i                         45206t 5 6
                                 f;os+e-$-.,i-res
                                 3548 !VEst Beach
                                                   Av.nu3
                                 Chig4ge. tL 6C651.2
                                                     Z0i
                                 Proparty Add;,erses:             ji42 S/ert- grach 3550
                                                                                         Wast Bearh. & 3546 West Be.ach
                                                                 Chicagc. tL 60A5L                                      Avanue


                                vve r'ceived your faxeci
                                                           canceilat'ion
                                11 rt has besn rorwarded,;;;;.;"rneof FeLruary g,laa,7and corrcrpondence of February
                                a delay in i-espsn:r                     orrrce ior re,riew.b;;_;;;
                                                     and. i'esearch                                 .;;JrJ,],,r0",. r_nay bt
                                                                                due tc ;uri-cnt, pendiog
                               Enclosed [s a co
                                                                                                           3,r perry litigaiion.
                               rhc R=tease;"f;:;:r;::,:_l;:T,rou signaci on iiovei"nbrr 15,2004. our pasition
                                                                                                                                       rs rhar
                              5avings prior ther.e;".                                         cf anv obligation or liabllity
                                                                 ,;.;;;"-r.-ssucc'isa.s                                       as ta worid
                              n r v e r f i n a,
                                                    Tj
                                                  iee d
                              acllon is tekcn, rs policy-
                                                           a
                                                             ";
                                                                : :,'r : i:T
                                                                             ",,,r. X i ::       r;:j"
                                                                                                  n :
                                                                          Thare is no nc?.apFlicatia,n
                                                                                                         sn filt.
                                                                                                                 i *         t* :rd :r,;
                                                                                                                                   I,..#,,,,
                             A. cefy of the
                                                     settierneni check For
                             ccuid not br appried                                $?9,431,6J has Oo." urn,,o
                                                              t" .n,v;;;;;;tasss or,..r,rr*ions                   four attorney/s as li
                                                                                                           trithoui your endor5emanr
                           ;:;;lrj':l]"llJ';li:::                     t"Jjjtjtters
                                                                                        dre crased znd vou were
                                                                                                                    noririad ,har you ,,ere
                                                                                                                                           c,
                           p.rioi-:xisting ioans,                                   moftgage due tc your
                                                            ffiortgpge5, inoo,n                             z00s income. Thare are no
                           ih*raafier witl be .rr,,_oli"_.,'j',l",,-tt"eflts or assignments. All funds raceived
                                                                     to your lflA_or rcfuo*dec.
                            i-g37-224-{isr.6 'ppiied                                               riu may fax any nerv infor-rnation ro
                                                       o
                          ra rh e,_ rh _,
                                                ;:T:,:::ff:, ff i: ffi ;: ::; :::
                                                t                                                        sp,i ngric, n,,i,,' n,u,i. 75
                                            "
                          Io avoid fsreiios,-                                     *                                                                     12




                         rrtigation ,; ;;;.J;'rl'r);iI,'r::::',..0                             io conrii,ue naking monihly peyinenri
                                                                                                                                     unri{ ari
                         ior 6 (6si5'o-                                                        are rransferrec to the newfinancfst
                                          ,or,**;.;;,                   ;:::LUmenis                                                in:tiiuriqir

                        ;*:
                        pcrior
                               ;
                                 ;; .':i::l
                                        :-':'l                          ,    :i;ri:= ; "; :        ff      I
                                                                     i.j ittr'acho'rir. criitar'':k or \lvgll;
                                                                                                               ::l;jj;:: * *,,., r;u1,,
                                                                                                                i:,
                                                                                                                      Fargo    curinr,no,.r.r,rl"t].,
                                                                                                                                                         *u



                        Tha*'".;i---:- :_.-:;-:---:                                                                                 $t
                                                                          ;
                       q -=):
                                 : - -:                                       =:S_.
                                                                                      ie   i i.;*'ic coniari          us if yeu hai,e    ali iui-iiei
                                                    i.    - --
                                                =                -




                                                                                                         Ex. 2
SUBMITTEO - 1151233 - Rosee TORRES - 5/31tZO1e 1:2.t pM
Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 35 of 79 PageID #:1




          EXHIBIT 3
                          Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19
                                                                     ,.tuL  Page
                                                                             Ll wv,;
                                                                                     36 of 79 PageID #:1
                                                                                        f aX )g1-pg1




                                                                             wortrd       Sariags o tl*Fn
                                                                                                t$*^^ - i.-/ -?
                                                         r   a   x rRAr{s rLf r,ss r o r          c    o   vfS*?$m4,
                                                 R   Er*s:   nndrai-r
                              113:               rraderHCoirr                                          c,.tu*+igE=-.
                             pBX:                1-312{'tL-1fn

                             PaTs: 1-31-t{41&2
                             %                                                           PEiffE:
                                                                                                            f    o,     -      tr? z- aucT
                                             }1r=day, Aprll 1?,                zDaT              p83B l*,/covcr:
                                                                                                                              03
                            PEI;         354ZWaggeach, :S+6
                                                            Wsst ge3{h, 3550 We* gcacfi,
                                                                                                                              **rs
                          He are in receipt rf ycur                                                             "*r,
                                                    c:rrceriations             of   hprir 1.,.2fr7 and Feb,.,,,'1
                                                                                                                 8,,*,,beth              rcviewec
                          ffiSffiX
                         endorsernerrrs fr.om
                                                                  ffT3=,Irr.,,
                                                        srcr fir,and;
                                                                                            orisinar nct*s, mor[ases
                                                                      r,.**.*,I' ;;"#xx."T;ffiflffi                  aesign.aents erd
                         ad/oo ar. *oot
                        car='btbcs sertto
                                                     as a rasurt of dre
                                                     *"*ase of r,toremher u, r&,setiremeni                                             ffi
                                          fiur akprr*n, e rrprs pi*r'im end Fraderickcohn. o=,t                                           aild hrro
                        ec    is dosed           * .o a, ffi312004;;r*ramgca*ms                                                    rr.rcrefora, the
                        ,*2'  354G *nd 355CI west                                      b,r;        u*,Torres resa#ir*
                                                             8c'dt o'**' t{o rry afiprications"*
                        addreses 3re ofi frie                                                  orrnarrg4es,f,iu? *n correct
                                              as all         4""'t** *I* been tailsfun^ro a t= ,,*H
                                                                                                       irstihrtioo                      urirh
                                                                                         *tre
                                  #1*'f:.:,ffi#;                                   You          *{so   a&i:ed dxt vraurrpfrirxtinrs
                        :
                       ;:tr, Hffi"*ffi ffiH                                        rffi :"ffi                   fr   'ffi:ffi .;
                       nna*iar *** *ui.
                       rlrere is no infur:rnatbn
                                                        charsed,
                                                 on ,rry eori
                                                                          ; ;#:rtrHffir: "rffi ffi;ffi?ffi,
                   and lour attorneys                         i*i*"according             to our Loras, *.rs carsred
                                                     lilar   toJanuar,y ui, z*rand
                                                                                   fubnary g, zfi7.wodd savir*s
                                                                                                                                           b    you
                   t
                   ldeanrhile'     pa*nsnts
                                         afi
                                                            i, ti* ,** i,rsii-.fi*ion. whr.ch appea,r to isbeactirg as
                                                                                                              Gtibank.
                  as '*{lsmlhnecr:snp$hation  "rsr:gtJr;*h nronth wfH be ryp{ied to your arcurrt z7{2g7*
                                                   hyrnerrf ,lno, ,n,, matrer *
                  contacl rou directty
                                       upen receMrg ard rwevir€
                                                                                  ,LJ"o. The rrew hc*rty xlt
                  parments made                                        all records from 1fie transfer
                                   by rou rr,, be creditad                                            ard aily syer-
                 requested. We                             ** ,*u.nud or praced into an rfiA aaaunt
                                 apa,logize for thc                                                        as yoii
                 ror your pattcnce
                                                    *O.r*..n.nding
                                                               r{r{rrlE an(
                                                                        and lncorrrenience
                                                                             inconvenien     gaused and
                                    as a valued customer.                                                than* you


                  ;I:";;:              "'o
                               ,f,';i'oncnt      is int:nded sttz!.7. ior tne,Jse
                                                                 tsi
                  aa<t cr ,^,*0,
                                 ,:,::;i::;::,::t:fr::,",        ,.,, o.,,,ttsed er    r,r:
                                                                      i,            ccnri,r;ntis!
                 3iroi p-{:ss; ,*r.tr"r,l',':'^:."t;a! *,oelt;:sir ls,7'5 tf r:cti,rt,J in
                 ,,rr, ,rI )J;: ;;.tr":et7     at:t (i f,re
                                                             .s:nder ar ):st r.lo.rr, ti. ttt:ee!
                .Laa,.   ric rt    z   t! t,,,1!i,i1 :7'i:::
                                             d
                                                            its.t :-es .,,                       .;.;,,_;s           t, j,n,
                                                             ": :s:
                                                         L)ut.Lrti-t::n              of tltr- na:s:itl           ts prthtbt\t1
                f':u    ng J
                           r t1,\>
                             _i/.- uq-
                                   -..--
                                    rccet-y{ng f.t:,Jre faxag
                jPsgglg-ri-tq6j_,.rgr_cer                      ir.:ra ti:1o fa.x nur
               z''ol i -t ,p, .r,a --        and i* ,.,* sma: !:t:-;t::     'j1 :rf".
                                                                                                                      b7- emei.rr.ns
                                                          "^l 5Fs;LiI *.t'.i:h      f:x                              nuarbe   c {-ru

                                                                               I
]UBMITTED - 1151233 - Rosee TORRES - 5t31tZO1A               1   21 pNl
                                                                                    Ex. ?1
Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 37 of 79 PageID #:1




          EXHIBIT 4
                                Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 38 of 79 PageID #:1
                            V?
                                                                                                                                     J
                                                                                                                                                  --:...".a
                            fioes*€dAr'
            s6rlt\- lRLSfEE F€'R u'ce6-D sAv*GG                                   Flilffi -^t
                                                                        #tr*T #'#
                                                                                                                           4'/-,41fi4r

            !rr,€n Racd#d Fle!.rn Tn                                                                                Doct: O?8#1@15 F.r- le8-50(E
            scr.8g{ YagsT sAlR}€S A.SEm                                                                             E{g.r*'3=f *qG ilrgr fcr 3le
            r*rylx m                  womo.qavlxQg                                                      .,,1   l
                                                                                                                    O* Ccltr, fi.€t{l. ot Daid
            ?o s#ffi7                                                                                               a*4 Ef2rtffiTae!6 Ald Pg I ct:
            SarAftro.TX 7tr€*4e57                                                                       clfr'




                                                                                                                                             I

                                                                                                                           @@?
             ffiffiffirffiEE#sffi
            ffiilf- Wd
             FaR
             ildd;ret nc
                                sat
                            tr {rllE& -fl$
                        TllEgtt0TtrE(Il
                         rirsrliua tr
                                             ffii
                                      **"*E - *      Sa*s e
                                                        rt.E
                                                              E   ffin&*
                                                                              r
                                                                        Tfn-Gs H
                                                                                  rtD
                                                                                                    slGF c*L*6lf
                                                                                                      ;# rutr
                                                                                         rtg{cg oFrEE T}r      .,E{'E G
                                                                                                          ffirel8E    er                         ffi
                                                                                                                                                 ' e       or
                qrigrrrns FEED- .ru
                ffi LIBffi;*e*Gcrffi
                                        --m
                                                                             niAlruiss**uffirffi
                ffiffilffiE*FsLffiffi'*r*ffiffi1
                tffi rEffi.
                #ffi
                ;q rffil
                       n          8A!( 3e's86 dff1
                            sfiEE eren$e'w   sn&Gs       n
                                               $A-t='bi ffi
                                          -;;;;d;'a"to
                       e b6ffi-* #- ;ii*+iffi
                                                            " -* &         tr Gs(r'     aFE   m   EEE
                                                                                                                         ti-iii,,*a* #t                       d
                                                      ;;,;:         '
                                                                                        ar* *crry* d ffi*ry
                #ffi
                LrgstMEffi'A-3@E*€dlrerAdryTilsf€gqEfffiAront'l€r€od
                AssaesoC'srt'a         & r'io 1€'&?A&fiXlmm
                pmpsry      *dees            3s4s'rY. ts€Af,H AVE. q$e.@' LqS$St
                                                                                                                                     {s1"'tterr
                s.l   $rt{rG€s 1lv+€FEs,llre rrrderftrred. fu t}g o6cer               d{*y    a*}orzed, hm ftiy aeeed ilte.]fict6lA€

                II,C*U) SEVII&S Af,ST FSB, A FEDERAL SAVITGS BAH{
                Cn    t&E   t   lsl?trE




                STATE       Of T&€S
                cs.RITroF*..

                ffiffi
                 p*sc{s} or rre erry rgoi tlel#cf dgt t'"pou*Uui i&*;@d
                                                                               B' trgl
                 Ielslf,rl:t, ersnned f* #-. E sAed* flt&rEad €syaof'=' a'S$dfia  eemrtet{
                                                                                                                   ffiffi
                                                                                                                                                  -.*.,-
                                                                                                                                         reEhrmd*d)               c171
                                                                                                                           1r"Y^uI$EX1Ir-'
                                                                                                                                                                  L 4?'0
                                                                                         E !-scGc r,sEfiFl i5tA*-lsrJBg'


                                                                                                                                                                  b-
                                                                                         EX. 4                                                          vfFTSR0ffi315i



SUBMITIED   -   1151233     - Rosee TORRES - 5t3ttZOiA 121 pVt
Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 39 of 79 PageID #:1




          EXHIBIT 5
   Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 40 of 79 PageID #:1
fEaT:Er.^-
           ^-!.F
                 oI REi EASE         FiLEB -,1
                             .iiiil ?{fiu   flH t9: i 5                      2l
                                                                                       j;    _

                                                            ^!.ai:         = ^
Dz:=-:                Aprii i2,23G7                                              '    - t.


Crc=,   N'::lcei:                                          tc4       i''   r":


                                                   RECCR}E'?"'S USF                                       C]l:Y

                                                                                                                       s0?064i?084                           b'1
'-#==;;;il;-;'F;;)H                                      Ii,. ?*==u                   sii4sandrieb*:a:". ?, 200?, Dcc'
                        Wriid ta, i*=s,      'a,ceeu*i *S2?'28F4
                                                                          4' d8&452*535A' ffi,,e'i*?46?: i316-02'20843C'
 fiose Torres to                                                                                    2i'*tfiv 'ffi?o*\a019
                                    c.!cagc,                    iii!.,+is' Satisiacticn +a:=e #!arh
 008s re 3545'rUest Beach A"'siiu=,
                                                                             :;1       e,ia-a?i" ,..it ;e tz1-cfi              s-'3iei::e:ii' ailc
                                                   c"ia
2. lte itc.= :=?=te.,..:,--a c,r,'CZZ"':,2) =?zL:je                                                                                         ''-c ''ie
                              ...j:e
                                     sc-.,gagee ai    rtiig zg? -r"l\'?-i c; :: s=:c=sos                                 f   i-r iQ-''eies:
iiele -s rc cajactioL tc:i
-cc;i:.-g c; -s +';-iictr
                                 ti:='=..s='




 a.
                             -
   T=s i?{':-czi-. ',! lai;=-sc ,s *zle =r'
                                                           :eii;- c:'l* tcr'g3qc! a: ?- i-"lscl
                                                   ,J, ixcirec irlr                                      rro-,_g.g=-
 ?c= :jie :ac.l'Za}n, ""i 2-'. ': ?':i' '-''::e =i9; - '
                                                                            z    ?2:!1f          siai"sls.i.,i-
 5.   Iat   Ercrrlagee      c:   r,ic.'?.a!' ;?;"i',i€   ;::"i'izi
                                                             13   z;-''2xi'3''
 5.7:.2 !l32€-t; t;=-sciba:' L1 'ne =ciig29'z

                   -.*S'i:'.:'c= lcr'iL';;
                 '-
 ?rct.*;. l;!.''=e
               ,lc='las
 Bv: }in:..ia
 Tz,*tcn=lic i-..,2' uj-2'- il
  Siz:e     ci    L.:=cis
  Co'el-; of C*CK                                                                                                                   r:a Tovias          as
                                                                                     !'l
  I[s r=sii-'glea: was ai!ccwiscger-'==':l=                            =:




                       R:i-;ra ic: Ai=:                                                                                en+
                                                           {} o<:w& t' rLg                          =f
                                                                                                            a-4<.{n



                                                                            EX" 5
                                    !++
                                           'ti      /-.
                                                     )       't -
                                                            *.t
                                                                                     a
                                                                                      \-/

             i {o
      d..-./ Ls
                                    \     /f
Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 41 of 79 PageID #:1




          EXHIBIT 6
                                                                      **E-Eled
                     Case: 1:19-cv-06526it*f, ffiis 2? #:Htf}*6
                                          Document        1 Filed: 10/01/19  Page  42 of 79 PageID #:1
                                                                               5117i2A11"+
      .ti
                                                 '-!KL1.,"
      t'


                                                                    ..*.. ci-in   ,


                                                c0rii!:Y ?i?u.'i'


)




                              E{'q..EfN [,B{E?ED STAT,ES N}ISTFICT
                                                                   COLTRT
                         FO   R'rffi F. NO R?:sE p.i! .Bt sT,R-[ CT C
                                                                      F C.4-{,rFb"=ra*
                                            SA_H JOSE DEii-iSIOi.r.



      ['{ R-E WacHol/TA- CORPORAT.ICN'.PICK_A_
      iAY-B,,Sri", r,Eon rcace. d;:ui;ir\ic
                                                                Case       iio.       5:09-zid-02C i 5-iF
      SALES PRACT:CES                   -' tu\tD
                              Lr1.IG']AX'                       jiiDGr\'6\fi




            The co:nt havbg granied fiaar
                                            ryprorar of &e ciass zciioo secreiaeat,
            f-se acii,_1tr is HE.p.EBy DISMSSED ?ifTH pF€iurDiCE.




    D-{TED: 5!t7DAlt




                                                              Ex.6-A
             Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 43 of 79 PageID #:1 Ociccer i                                                                                    2A'.'

     P cx-a-Pa'ymg" -l:-3rie
                             ri ACai'::i:aic'
     PO Box       2*f8
                                                                                                                               F{*;18& -*1
     ;iffi                     ;i'rilT-r               Docu MENr                  ENc LosED
                                                                                                             i?efi-'?   *?E            2? ffi*F F-5
                                    fi hlHt$ lt   llfi      tt{ t$!fi hl[]t
     Itf;tfu$l                                                                                                    ii?C:-llir-'i-
                                                                                                                     :i:.-i. - . ' .--


                                                                                                                 3C ?   l-'l   ?'.t   ., t i   ii,p.:.-.




     """"       ""'SiNGLE-?'EC:
     AOSEE IORRES
--   j3d4 ,! 3EACt'l AliE
     ^,..{r          rr.   gffi!   1,220   i
              61QQ
-                                                                     l' ll' !' l l " l
                       ri', J, 1.,' l l " l' l " l'   IIl         I                              ll
     i ril,ii""                                             """                         "'



                                                                                                                                                           sALEs PRAcrtcES LirtGA'!.toN
                         'ptcK-A-PAYT,EN*
      ,4er wACHovrA coRp                                                                              Y?::n:?'^y#ti,:)'Jfri,}'
                                                                                             pavme.n:TTit-J'T:::'J.:;:
       rhe check              beiow represents vo'r'seitiement           ,:"*::';'JJi[t"tffilT;J::HJ':"L:'
                                  .''iil::tX'J;[il"""l"*',,::;:X;":;llll].:=':t*:JJ[:i:ii:ffi;":'-:;';;
       H:tT::.',':ffi?.'ilj'JH:                                     anv questons iesaroins
                                                                                             Lhe rnfo.maiion 'r ihis
                                                                                                                     .ene
                                                                                                                        l:
       ;:rfi..LiT:,.[:il',,::r[].,::||,i'J;ffiliffino"J'',r;i;,'.                                      wlih a cccv ci
                                                                                      cuesiiofts aiong wrih
                                                                                                                     cl r:
                                      hitc:ii
                                                                         ;;;;;
                                                               rnt nnryr nr      you,-qresiio.s
                                                                            sand vour
        ,lr.r.        visit the Sefiemeni website at
                                                                                             '


        ffi3::.liffi#:ffi3:!.**jl,iffi                                                                                          ur

                                                                                                           cays tcm he cate on iie
                                                                                                                                   cnecK
                                                                                                                                        V1N     55021.s 1 48


                                                           ii your cneck  is noi casnec wihin nrnag i90)
        pLEAsE CASH THis CHECK $,1r,,rEDiATELy .                                                     lost)
                                                              ,te class settlernert pa:jneri wiil oe
                 null ar.ld void ar:d ycur rlghi ic 'cceir/e
         ivill become



         SincereiY


          oick-a-Paymeri Settlerei' i Aimrn rs'd'aici




                                                                                                      EX. 6-8
                 Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 44 of 79 PageID #:1




                                                                                                            L62'
Billing   ACd-ress:                                 --ci-   \"    .rt 7 C287 g 4' c483-;c7
                                                                  cc27C2
                                                                  *':;o2355.
                                                                  uii-aav
                                                                                  c+;23s888
     - 6^#aC.
T::T*.#eacn iAve:iue                                                                                   " icua;-v
                                                                                                    inorv
                                                     actrcv"er'    Rosee icres'
6irLg".iL 6065
                                                                      Beach
                                                     P;opera-' 31"2rv ;;a.h +l-:
                                                                                 ' :l3l. i
                                                                            Ave . cngo'
                                                                                                                                ii
 Attn:      ?:11?=^ _
           (9i-0i zcc      r7^o                                     ;j6 ;.
 Fax                         Tcries
                         ^^ ,,.n::-eS
 L?iora xo'           Rosee
                                                                -1]: 384-9 t22
                                        "             ?i\ci'e" ir           r




                             **;'****;<***'*STiSEldDNl********                      :::::-:;:::"::":::
  *************x*i*****




   ffi
    #
     J=====--=======                                                         - '"22 -c2'c7 '
                                                             ?LEA=E CaL--gcc
                          FuRrliER -t;EsT!c\s'
                FcR tu\l- -:^^'.=                          -a-
                                   ::: ?:s'ctpa; Ba-'ar'ce
                                 rro-,-Appr:a:re--S?.*r.,7l?iiZi?;=i;i#-;f;1+3'oo'
                                 '{         ci Re:ease .r+- '
                                     Cler€t,ra-:3
                                                                        -       :                                                -> 2;)
                                                                                                                               iO!t-
                                                       oe-''eirei!:?o                                                                ) / ,/
                         0-      ln:eres-''-- iTlbe                                                                     -
                                                                                                                     ,egv
                                                CF?                                                              *"G'* .ali.'*/-t
                                  Recc:c-'-iig ;--"
                                                                                                             -
                      S38.0C
                                                                                                -'W'::;:"!|
                                                                                                -   auO?':''^ -. .c-?'71   -   s-   1;
                                                                                                       ?


                                                                 , EX. 5-C
Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 45 of 79 PageID #:1

                                  sTo>i>1
                                                                                                                             PULSE ONL]N

 Business !

 Wetts Fargo to settte lawsuit ever pick-a-payment toan:

 '   Sattlemeni ii'rciudas a S5l mii!icr iuac

'    Up to 56CC millicn io be a,raiiabie |or loat, mods-!,,eiis


'    Deal covers hundreCs oi'nousands ci bo;io'r,,ers


By Dan Levine


SAN FRANCISCO, Dec             Wells Fargo ( ' : _: , ,) has agieed io seiije a class-acucn
                                    '14

lawsuit for ai leasi S50 miilicn invciving sc-caiiec 'oick-a-payr'neni' hc,-ne loans issuac by its
Wachcvia uni:, according ic a i:oui Cccurani.

Pick-a-oayneni loans, rvhich crew ir ooDuiariiy in iire ho,Jsirg bcon, cF,ereci borro,.lsis ine
option to pay less tnan ihe inier3si du? c" ire in3i. lcan. An,, urcajd i.ie.esi !.',,es ihe.
acideci 'ic ine balance ci ihe lcan


Piainiifs arg Jec iiris Drcduci ,/iolaieci ieder-ei                 l*,..,i::   in tencing larvs because ihe ioai
documenis fuilec io adecuaieiv disclose ihe                                         iof tire lcar baiance iC actualr!
                                                                    "roteniiai
inciease ovei iime

The pmposed seiiiemeni. cuilined                    ii    a Caiiiornia iederai            co,.ti.-   iiii:g iasi yisek. uiouii cover
"h,..lndreds oi   ihcusanis of boroyrsts"-                 v,,no   enieiei inic          oick-a-ca.,,ii:€,.1i r::6rigag3s         y7.d1

              anc World Sa
,Wachovia

'vvachovia bcughi        f/onc Savings in 2006 arc ';as isel, accui:ei c,, walis Farco                                      a:.   ihe enc
of 2008


The seu-lgrnent does noi            inci,...:cie ar.,,    acrissicn c
siatemeni on Tues.ia,;
                                                                                                                                             I    ::     i::,:i-.::    :'-.-::--_::
                                                                                                                                            i , j: !::-:      i-, :i
"Since our meager,        ,,r,4   heve ceen acirveil,, y;crkinc ii.iia !.'lrdcho.na cick-a-cayrrer:i
cusiomeE on mociiiceiicn cg'Jcns." saic                       r1,.iike   Hei: cc-ci-esiceni ci \r:;eiis          Fai-gc     liore           :.::.   -; !-::-,: :: ii r=L=-.- :.
Morigage, ihe bank's ncn€ lcal unit.                                                                                                                                                            t

l^ -^Ai+i^^   !.-:h.-   ci^   ailri^s     -^+i^-^ri:,^i              llt.-it.               q--      _r-^-r:^   _=a. t^-_
                                                                                 =-._-



defauii and oihers        rrvho    are in ir':,'niner-.i cefaui:-.


weiis Fargo esiimaies thei:s m'rch es s500 niiiioi r. i:-:ccri-iior beeefiis .-ra),/ b" .rnei=
availacle tc pick-e-pay.ne;l cusiomers r,'.,nici- nas ai::a.3., 3ee: :ig,-::=J iric ine !an{':-
:niro-cuaiie: results. ii         saii    -




                                                                i: prrcipai icr oick-a-la',,::reii cr:sic,.n=is
                                                                                                                                            {, iU"w r t
The oank has already; icrgiven 53.5 biilicr
thiouon Sepi. 3C. ii sai:

                                                                                                                                            iw p .e U; *{                                  A,owr

                                                                                   &rp                                                           ln S -* atl*
                                                                                                                                            5 ,. CQ
                                                                                                                                            U<Ac-L*z;FL,s
                                                                                                                                             SA-nJ oEt*
                                                                                                                                             -^1aA                                    {) i'v"
Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 46 of 79 PageID #:1




           EXHIBIT 7
  8,6t2A18                                                  wdls Fargo: HJndreds lost Fornes due          to compurer gl icn -   ,1   xv   \.enIrar Texas t\e!.rs r\uw
                            Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 47 of 79 PageID #:1


                                                                                                                                                             880
                                                                                                                                                     .iie
                                                                                                                                                     Marlin,   Tx                          FUtt   TORECASI




                                                                                                                                                   Search




            wes         Fargo: Hundreds lost homes due to computer
            glitch
            Published:Sunday, August 5th 2016. 7:16 pn CDT
            Updated: Sunday, August sth 2018, 7:21 pm CDT
           (CNN) - Wells Fargo said hundreds of cL;stomers lost iheir hcrnas because cf a co';rputer glitcr.

           The issue came to lighi in a regularory iiling showing lnar scrtware nistakelrly derrreC aco.,rr 525 romeo',vners mortgagg modifications.

           ln about 400 cases, the customers wer'e foreclosei upon-
           The ccmputer error vvas fixed in Octcber 2015, bui it had oeen goirg cn since April 2C10.

           Wells Fargq said it has sei aside $3 million to compensaie custor.-e.s affected by the mistake. The bank dio not respcnd to an inquiry from CN\t
           Money on Saiurday.
           $/ells iai'go has been mired in a series of scandals in .ecenl: years that have cost rhe firm cillrcns ard left it facing a slring of lawsuits and
           investigations.

           Copyright 2018 CNN.          All righcs   reserted.




           SPONSORED 5T*R3T5                                                                                                                                       Reommended               by.




           Do You Haue These Rheumatoid                          fticagg, lllinois: Ihis Tiny. Unknonin   iPirsl This Mama Eleohant 6ave lirsh           4 tVotst Blood Pressure itileds
          Arthritis SErFt0mg                                     lgmpinylEisEipling      A s2c0 Billion   Io This And lt Took Everygte-Dy                ,",:;r;r:i4.i;' li.l::lf! j.l i
           : nl..,    liI                                        !nd!stnl                                 ErE!:r
                                                                 --(1.'-iir                                i   t ,,.-   i,




                                                                                           USDC BRIEF DKT #15
                                                                                                 EXHBIT          #22-A

                                                                                           EX. 7 ',PG.l

htto.ii   *,vw,ry-   kxxv.con"lstorvi   38   816441iwells-faroo-h undreds-lost-hones-C ue-:o-comouter-olii.h
                                                                        v'jeirs Fargo brames comcuter gli:ch for customeis losrnE hcmes I TheHill
                                   Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 48 of 79 PageID #:1




                                                        Wells Fargo blames computer                                                                                 I




                                                        for customers losing homes
                                                        8Y EMTLY Att-NBAUivl - C8.;Jra1/r1E     Cj::li   pM EDi




                                                        12,684                       .,o*u'
       Just 1n.".

       West Virginia set to
       allow smartphone
       voting for those serving
       overseas
       CAMPAIGN    _   6M i3S AGO



       LeBron James to
       produce documentary
       series'Shut Up and
       Dribble'for Showtirne
      IN THE KNOW      -   25M 5OS AGO



      Rosie O'Donnell leads
      anti-Trump Broadway
      sing-along at the White
      Flouse                                             .:   Ccn./.   i-ii!i,
      ADMINISTRATION
                            -   1ii 4M AGO

                                                        wells Fargo is blaming a computer glitch for more than 400 customers
      Judge appoints'firewall'                          losing their homes between 2010 and 2015.
      counsel to review
      Mueller documents for                             The bank revealed in regulatory filings iast week that the technoiogical
      sensitive information
                                                        error resulted in 625 cLrstomers being denied loan modifications. and
      i!ATIONAL SECURTTY
       2H 39M AGO
                                                        about 400 costumers having their houses foreclosed on, CNN Money
   -
                                                        reported on Friday.

   Study warns of Iooming                               The filing says the bank has set aside $8 million to compensate the
   potential for runaway
                                                        affected customers, it adde<i.
  globalwarming
  ENERGY & ENVIRON MENT
  -    3H ?M AGO
                                                        [/ells Fargo apologized for the error and said in a staternent that it is
                                                        "providing remediation" to customers whose mortgages were affected,
                                                        according to CNN.
  Protesters block
  entrance to prison
                                                       The Treasury Department set up a program in 2O0g to help Americans
  company that runs
  migrant detention                                    struggling to pay their mortgages, offering them the opportunity to
  facilities                                           apply for loan modif ications, the network noted, adding that the computer
  BLOG ERIEFING ROOM                                   error rejecteC applications from 625 Wells Fargo custorners.
  -    3H 29ur AGO                                     A bank spol<esperson told CNN that there is "not a clear, direct cause and
                                                       effect relationship" between the error and foreclosures, but said some
  Protesters criticize DC                              customers who urere denied loan modifications losr. rheir.homes.
  mayor's 'silence' over                                                                                                                            USDC BRIEF DKT #Ls
  immigration raids                                    Multiple goverrrmerii a5Tencies are aiso probing Wells Fargo ior its
 r!Ews .- 3!l 31u ACC
                                                                                                                                                      EXHIBIT *ZZ_8.
                                                       ii na nci n g of ov'r-income housi ng detrelo pmen is, Reuters repo rted.

                                                                                                                                                          I , pc.z
                                                                                 I




                                                                                                                                                    EX.
irer rll.Com;policy/fln     an ce i 4   0046 /-...lells- i'argo-blames-corrrc          u   l:                       Omes                                      1-l
                                         Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 49 of 79 PageID #:1
    :3S IP.-rs   I a83 .".inE ii;;vs / .i3S :i:ir i-Jr.-i-,1 ;
                         =-                                                        42   lau-, /     5D -":,                           -. t:,.:,rn     JiSll        _1r    :rr:ri.                r,l9 in sea.<h

                                                                            ?a4t<2a: 11:n;                                                          -:ai         i a.ii.g             1/ic-:,1



                                                                                                                                                                                                             r<

                                Cheap $rg Car insula-nce
                                .::;li i,,l::i:liil      i:::irlr'j:-i:i::-: iil   i1::i:: ;: r.,-':- -:. :' :' l.r
                                fi,-:r        ,




 CBS NEWS        . .laiili.lr:lli i^.lij;i        f. i2,,t.\,!
                                                                                                                                                      IMar'<et Data

 Wells Fargo bill payment                                                                                                                              !r1;9-           T:.1,13i    S1,-ir:l c-.:-a.'Oa:_.,       Nia-+              A
 glitch emptylng some                                                                                                                                 Ft(i\.',' \t-il r),4
                                                                                                                                                                                       "a)r,i


 accounE: Report                                                                                                                                                                                                            25,e2   rr




                                                                                                                                                                                                                            2   5.48C

    f   Sfrare    I   !P Tweet            i   ;;: Beddit ,           i."= Flipboarcj            ,   ,.:! Emarl
                                                                                                                                                                                                                            25.44   C



 An apparent glitch ryith the \!'eiis Fargo online bilt pui.rr-,..,, sy-stem led to some
 palrnents being processed hvice late trvednesdai. and even to some accounts being                                                                                                                                          25.400

 emptied out b1'the double processing, reports the .\ustin An-rerican-Statesman.                                                                                                      l2Ft4              2Plv1           4:rt\4


The issue resulted in the bank's cuslomer serr,'ice lines being jammcd, the                                                                          ..i   i :: i.l;   r:,'                      i,ctst (^.ltttitcr      t,, ChLinj..

 ne,wspaper sa,'s.                                                                                                                                   DOW                              15.5U2        t6    +.-.:i.r)\.1       +l i oi"

lVells Fargo took to Tr,r,itter to acknor,,'ledge it',vas                                             har,-ing problems:                             NASDAQ                            7,859.68 +'J1 ij-i                    _a
                                                                                                                                                                                                                             ''-.i a1)-lt

                                                                                                                                                     s&P 500                           2.850.40 * iC C5                      +C.35;c


                 Wells Fargo
                 @WellsFargo

        Some customers may be ha'ring an issue with iheir Bi{l Pay
        transactions. ll/e are working to flx the issue and resolrre ihis
        tonight. Thanks for your patience.
        9:41 PM - Jan 17,2018
           47         120 people are talking about this




In sorne cases, the American-statesman says, customers' balances urere reduced to
zero -- rvhich could trigger orerdraft protection fees. Sorne customers got emaiis
s2-!'rng their checking accounis had nothing in them.

"Custorners rvho,,vaited out the hour-plus lvait io reach a
customer senice representative \^,:ednesday night tvere being told that their
accounts rvould be f,red overnight," the nerspaper says.

unhappy customers                        w'ere    flocking to sociai media to vent their frusirations.
O aor8 CBS Interacttue Inc. All Rights Resen-'ed.


f       Share    i ls Tweet ,' i;                 Reddii           l"     l-llp0oarc
                                                                                            , .i)::\-tmatl                                             insure. corn


                                                                                                                                                       Stop 0ver Paying For Your Car
                                                                                                                                                       Insurance. See How You Can Lower
                                                                                                                           Stc.so/:c L'f<i             Your Monthly Payment Now.
13 Retirement lnvesting Blunders to AvoiC in Your 60s                                                                                                  8y Co:rparing Rates, Applying For Discounis &
                                                                                                                                                       ShcpcinE Around, Ycu Can Save Up Tc S540/Year
Fisher lnvestments


                                                                                                                                                     Watch CBSN Live
Drivers who switch save an average of $668 on car insurance.
                                                                                                                                                                                                                  EX. 7
';1^/r.r.l-!snF\rs.eomi'nelvs!/-oils-faroo-biil-oav(reni-clilcl.-e.n0tvinq-scle-acco,,itis-.9porL
                     Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 50 of 79 PageID #:1
       Y




                        iiil   lriDi. S::t   ,,




                       wells Fargo says It Foreclosed on Hundreds of Homes
                       After a Computer Glitela
                       ByA,A,R0N MAK
                       qf,/r ..:a, 1..; i= " ;i i 3   ir,.-
      tl   rr,!=E-

      { -:ilAr:;

     ,* C;V,tr: EliT




                                                                                                        USDC BRIEF DKT #15
                     ilielis Fargo has sei asiie S8 nriilic,r   il   .cntcen::.?:e   th_=                   EAnlEl a #22.D
                                                                                            52511;5[;:rxirS EXHIBIT  *12'U
                     Justin Sullivan//Getty lmages

                                                                                                       EX.7       , PG .4-5
                     wells Fargo disclosed in a regulatoly
                                                           lilrng on Fricay that 4CO customers had the;r homes foreclosed
                     upon after the bank incorrectly denied or neglected to offer them loan modifications because
                                                                                                                   of a
https ;slaiecom;tecrnoioqy20 lB/0Sirrvells-farqo-ioreclosures-hindreds-of-c..rslorrers-aonrc,,lar-oli.ichhimi
            Case: \A'ails
                   1:19-cv-06526
                          Fargo apolog,zes Document       #:customers
                                           after hundreds Di  1 Filed:lose10/01/19      Page
                                                                           their l-Jmes due      51 of glrlch
                                                                                            io aomputsi 79 PageID        #:1
                                                                                                              - ThinkProgress




                                                        Adverlisemen:
                                                                                                                                     Dx
                             CIheap ear insui"anfe                   - $t g            Easily Jse 0'..;. Cnline Tccls io
                                                                                      C:Si-Ol',2: rO.tr SlaiCr al,J :lnC        ,>
                            l/rs-ii: i_a-'                                             \z': lticl: I'sccuriS   :i Cnce




wells Fargo apologizes after hundreds of
customers lose their homes due to 'computer
glitch'
The big bank says "scrry" a lot, bui this rs.1ust the laresl of its many, nnany
scandals to have potentiaiiy destroyed rhe Iives cf its cusiomers,
DANIELLE MCLEAN J
AUG 6, 2A18, 2:17 PM




                                                          USDC BRIEFDKT #15
                                                            EXHIBIT #22.8

                                                        EX.7,PG.5
                  Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 52 of 79 PageID #:1
                                                                                                             '. ^ !'.  J -',1 .'ljl:', .l - ', =: - i
                                                                                                            '..   ) .l-' l:'-;)',1:\ i:tr-;\/ria?
                                                                                                            I I -'.     - i




    Wells Fargo is making things right for its customers, building a better banking
                                                                               stronger
    experience,.identifying and fixing its problems, and becoming better and
    each day. This is what the comp-aLy-s-W9p--s.ite says, anyway'

                                                                              with the
    However, Wells Fargo's actual banking practices con;inue to be at odds
                                                                              week' a
    increasingly cheerful and apologetic tone of their advertising copy' This
                                                               62-5 p t9!91 were
    new regulatory filing revealed that hundreds of custonrers                                              -                              -
    denied loans and, in many iases, foreclosed upon because a company computer
    glitch marked "Certain accounts" betrtueen April 2010 and October 20i 5 as
                                                                            it set asrde
    undergoing the foreclosure process, The company said in the fiting that
                                                                             it was "very
    $g miliion to pay off those affected. lt later issued a statemeni saying
    sorry," according to CNN.




                                        Matthew Yglesias
                                        @matlyglesias

                              ln ten years, Wells Fargo apology ads are going to be 3% of the
                              US economy.

                                 cNill   @cNN
                                                                                                 of
                                 Wells Fargo says hundreds of customers lost iheir nomes because
                                 a cornputer glitch cnn.rtlZM4fpZu




niios: r.rnkcrcqress orq,welis-iaroo-conputen,lirici^-caused-hundr:Cs-oi-c,Jsiomers-ic-iose-.heir-i-'Jmes-ee4757lcc6'c
                                                                                                  I       ro( r drgtsLe!        uggll tg itorneuwt
                                  Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 53 ters  \JHA I uepanmen( oI Jus0ce
                                                                                                                           JU
                                                                                             of |79
                                                                                                      I

                                                                                                      PageID #:1



          JUSTICE NEWS


                                                                           Department of Justice

                                                                            Office of Public Affairs

     FOR IfUMEDIATE RELEASE
                                                                                                                                            Wednesday, December 4, 2013


     Federal Agents Arrest Openators of Loan Modification Scam Ti.lat Targeted
                                                                               Struggling
                                        Homeowners

    Federal agenis arrested yesterday Bryan D'Antonio, 47, of
                                                              Brea, calif., and charles wayne Farris, 53, of Aliso viejo,
    caiif', for operatjng the Rodis Law Group and America's Law Group,
                                                                        businesses that allegedly offered bogus loan
    rnodification assistance tostruggling homeowners. Attorney Ronald Rodis, 4g, of lrvine,
                                                                                             calif., surrendered today io
   federal agents on charges alleging that he pariicipated in,
                                                               and lent his name and the law ilcense he formerly possessed
   to' the fraudulent operation. AII three defendants were named in
                                                                                                 a federai indictment unsealed yesterday following an
   investigation by the FBi and iRS-Criminal lnvestigation.




  According to the indictment, as a result of the scheme run by
                                                                  D'Anionio, Farris and Rodis, more than 1,g00 financially
  distressed homeowners lost a total of at least $12 million in fees
                                                                     they paid to the companies. Many homeowners also
  Iost their homes to foreclosure. During a nine month period
                                                                that began in october 200g, the Rodis Law Group and
  America's Law Group allegedly defrauded distressed hcmeowners
                                                                     by making false promises and guarantees regarding
  the companies' ability to negotiate loan modifications from
                                                              the homeowners' morigage lenders, faisely representing that
  a "team of attorneys" would represent the homeowners and advising
                                                                       homeowners to cease making their morigage
  payments.


 "These arrests send a strong message
                                        io those who would prey on vulnerable homeowners during these tough
 financialtimes,'said Assistant Attorney Generalfor the Justice
                                                                 Department's Civil Division Siuart F. Delery. ,,lf you
 defraud homeowners, you wili be found and brought to justice.,,


The Rodis Law Group' and its successor company,
                                                      America's Law Group, aliegedly advertised loan modification
assistance on radio stations nationwide. According
                                                      to the indictment, many of these radio advertisements featured
Rodis' voice telling homeowners that a "team of experienced
                                                                 attorneys," who were "highly skilled in negotiating lower
interesi rates and' even lowerlng your principal balance,"
                                                           would negotiate with nnortgage lenders. sales staff hired and
trained by Farris and D'Antonio allegedly told interested
                                                           homeowners that Rodis Law Group was ,,100% successful,"
"routinely lowered monthly payments" and
                                            obtained reduced principal balances. According io the indictment, once the
defendants and their co-conspirators con'rinced homeowners
                                                                 to pay a fee of several thousand dollars, litile to no effort
was made to obtain loan modifications. After making
                                                        their payments, homeowners who tried to get updates on the
status of their cases were often unabre to contact anyone
                                                             at either company.


l-he indictment furiher alleges that D'Antonio committed
                                                         these crimes after having been convicted of mail and wire fraud
br his role in a previous telemarketing scheme. The previous
                                                               scheme resulied in a civil case by the Federal Trade
lommission and ultimately a court order, entered in 2001,
uture telemarketing operations' The indictment in this
                                                           urhich permanently banned D'Antonio from participating in                                                      EX. 7
                                                        case alleges that D'Antonio committed criminal                                                contempt of
                                                                                                                                                                          Pr{
r,"v'nry. iu s   tice. go viooaior/f ederal-aqents-arresi-ooerators_loan_morlifiee
                                                                                     tion_scem_ir r.rere.j-qirilnnlino-h omcnwners
  J18            Federal Agents Arrest Operators of Loan Modification Scam That Targeted Struggling Homeowners I OPA I Department of Justice
                   Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 54 of 79 PageID #:1
  court by directing the telemarketing activities of Rodis Law Group and America's            Lar,ir   Group and by misrepresenting the
  services they provided.


 "Posing as successful iawyers, these defendants offered struggling homeowners false hopes and bogus promises of
 quality legai representation," sald U.S. Attorney for the Central District of California Andr6 Birotte Jr. "The market
 offering loan modifications is rife uriih fraud, which is why we have redoubled our efforts to investigate and prosecute
 those who engage in financial crimes that target distressed homeowners."



 "The unconscionable act of scamming homeowners already facing foreclosure is far too common," said Assistant
 Director in Charge of the FBI's Los Angeles Field Office Bill Lewis. "This indictment should send a clear message to
 anyone contemplating similar crimes, and should also remind potential victims to be cautious before paying fees to
 those olfering financial ressue, regardless of wheiher the solicitor holds a law degree."




 D'Antonio. Farris and Rodis are each charged with 'i 0 feiony counts - n;ne counts of wire fraud and one count of
 conspiracy. Each cf these counts carries a statutory maximum penaity of 20 years' imprisonment. ln addition,
 D'Antonio is charged with 13 counis of criminai contempt for violating the 2001 court order. Criminal contempt of courl
 has no statutory maximum penalty.


 This indictment was brought in coordination with the President's Financial Fraud Enforcemeni Task Force's Morigage
 Fraud Working Group. The task force raras established to wage an aggressive, coordinated and proactive effolr to
 investigate and prosecute financiai crimes. With more than20 federaiagencies, 94 U.S. attorneys'offices and state
 and locai partners, it's the broadest coalition of law enforcement, investigatory and regulatory agencies ever assembled
to combat fraud' Since its formation, the task force has made great strides in facilitating increased investigation and
prosecution of financial crirnes, enhancing coordination and cooperation among federal, siate and localauthorities;
addressing discrirnination in the lending and financiai markets and conducting outreach to the public, victims, financiai
tnstitutions and other organizations. Over the past three fiscal years, the Justice Depariment has filed nearly 10,000
financialfraud cases against neariy 15,000 defendanis including more than 2,900 mortgage fraud defendanis. For
more information on the task force, please visit wu,rw.Stopfrau{gov




An indictment coniains aliegations that a defendant has committed a crime. Every defendani is presumed innocent
r.rntil and uniess proven guilty in court.



Topic(s):
Consumer Protection
StopFraud

Gornponent(s):
Civii Division

Press Release Number:
13-1277


                                                                                                               Updated October 22, 2014
Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 55 of 79 PageID #:1




          EXHIBIT 8
       Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 56 of 79 PageID #:1




   JUSTICE NEWS

                                             Department of Justice

                                              Office of Public Affairs


 FOR IMMEDIATE RELEASE                                                                  Tuesday, May 3'1, 201'l


  Justice Department Reaches Americans with Disabilities Act Setflement with
                                                Wells Fargo
 WASHINGToN - The Justice Department announced today a comprehensive settlement agreement under
 the Americans with Disabilities Act (ADA) with Wells Fargo & Company to ensure equal access for
 individuals with disabilities to Wells Fargo's services nationwide, including its nearly 10,000 retail banking,
 brokerage and mortgage stores, over 12,000 ATMs, ancl its telephone and website services.

 The agreement resolves numerous ADA complaints filed by individuals who are deaf, are hard of hearing
                                                                                                            or
 have speech disabjlities who aliege that Wells Fargo would not do business with them over the phone using
 a telecommunications relay service. lnstead, the individuals were directed io call a TTY/TDD line that asked
 them to leave a message, which went unanswered. Wells Fargo started addressing these customers'
 concerns before the Justice Deparlment investigation began. Once the department opened an
 investigation, \A/ells Fargo worked cooperatively to achieve a comprehensive setilement addressing allADA
 issues in its retailbanking and financial services.

"lndividuals who have disabilities must not be denied equal access to the services
                                                                                      offered by financial
institutions simply because of their disability. Wells Fargo has shown that it is committed to equat access
and effective communication with its customers who have disabilities," said Thomas E. perez, Assistant
Attorney General for the Civil Rights Division. "The department is aware that other major financial
institutions are refusing to communicate with individuals with disabilities who use relay services to
communicate by telephone. These refusals are discrimination, and other financial institutions must follow
Wells Fargo's example and accept relay calls immediately.,,

"The U.S' Attorney's Office is committed to working with the Civil
                                                                     Rights Division to help ensure that
businesses in this district fully cornply with the ADA," said Melinda Haag, u.S. Attorney for the Northern
District of california, which is where wells Fargo is headquartered.

Wells Fargo will pay up to $16 million to compensate individuals harmed by certain violations of Tile lll of
the ADA. The department will be administering a claims process to distribute these funds. lndividuals
                                                                                                       who
believe they were harmed by Wells Fargo's failure to comply with ADA requirements may get information
about filing a claim by sending an email to wfclaims@usdoj.gov or by cailing 1-A66-70A-1273 (voice) or
1-866-544-5309 (TTY) lnformation on the claims process is also avaitable on the ADA home page
                                                                                                  at
vvww.ada.oov.

Wells Fargo willalso pay a $55,000 civil penalty to the United States ln addition, Wells Fargo affirms its
commitment to advancing the interests of individuals with disabilities by paying a total of
                                                                                              $1 million in
charitable donations to non-profit organizations that will assist veterans with disabilities resuiting from
injuries sustained while serving in iraq or Afghanistan to live independenfly in the community.
   )
   1    I ,;   il,'   ii
   \.-/        f,l
                                                          EX.     I
             Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 57 of 79 PageID #:1

  Finally, the agreement requires Wells Fargo to take the following steps to improve access for customers
  with disabilities:

             '    Remove physical barriers to access, as required, at its retail stores across the nation and remedy all
                  other instances of discrimination under Title lll of the ADA that are identified during the claims
                  process.


             '    Provide appropriate auxiliary aids and services, including qualified sign Ianguage interpreters,
                  computer-assisted realtime transcription, qualified readers and documents in Braille, large print, and
                  other alternate formats to persons with disabilities when necessary to ensure effective
                  communication throughout its financial services and programs.


             "   Adopt and enforce a policy on effective communication with individuals who are deaf, are hard
                                                                                                                  of
                 hearing, are blind or have low vision for all Wells Fargo retail stores and financial services
                 nationwide, post a summary of the policy on its website and distribute the policy to current and new
                 employees and contractors.


         '       Accept calls made through a relay service operator by customers ,uho are deaf, are hard hearing
                                                                                                             of
                 or have speech disabilities on an equivalent basis to calls from other customers. This includes
                 eliminating special security provisions applied to relay calls and using the same caller verification
                 procedures whether or not a customer uses a relay service.


         '       Maintain staffing of phone lines dedicated to TTYs / TDDs, wherever provided, on a basis
                                                                                                          equivalent
                 to telephone lines that are not dedicated to TTys / TDDs.


         '       Ensure that its ATMs and websites are accessible to individuals with disabilities


         '       Establish a toll-free ADA commenUcomplaint line so customers with disabilities have an
                                                                                                         easy avenue
                 for alerling Wells Fargo to concerns about disability-related problems accessing goods,
                                                                                                         services and
                 facilities.

                 Hire a full{ime national ADA coordinator to coordinate Wells Fargo's efforts to comply with
                                                                                                             iis
                 responsibilities under the ADA and this agreement, including the investigation of ADA
                                                                                                        complaints
                 received on its ADA commenUcomplaint line.

             Provide staff training on the ADA and Wells Fargo's obligations to provide effective
                                                                                                  communication
             to individuals with disabilities.


     '       Post and maintatn in a conspicuous location in all Wells Fargo banking stores
                                                                                             a notice stating that
             individuals with disabilities have a right under the ADA to request a sign language
                                                                                                 or oral interpreter
             or other auxiliary aids or services.

Title lll of the ADA prohibits discrimination against individuals with disabilities
                                                                                    by businesses that serve the
public' Among other things, the ADA requires financial institutions,
                                                                       accountants, lawyers, doctors and other
businesses to provide auxiliary aids and services that are necessary for effective
                                                                                        communication. For
individuals who are deaf or hard of hearing, auxiliary aids include qualified
                                                                                 sign language or oral
interpreters, use of relay services, computer-assisted real time transcription, and,
                                                                                        for simple
communications, the exchange of written notes. For individuals who are blind
                                                                                    or have low vision, auxiliary
aids include qualified readers, assistance in filling out forms and written materials provided
                                                                                                  in alternate
      Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 58 of 79 PageID #:1

formats, such as Braille, large print, audio recordings or accessible electronic formats such as email or
HTML.

Those interested in finding out more about this agreement or businesses' obligations under the ADA may
call the Justice Department's toll-free ADA lnformation Line at (800) S14-0301 or (g00) 514-03g3 (TDD), or
access its ADA website at www.ada.gov. ADA complaints may be filed by email to
ada.comolaint@usdoj.gov. For the settlement and fact sheet on this announcement, please visit
www.ada. gov/wellsJaroo/.


Component(s):
CivilRiohts Division
Civil Rights - Disabilitu Rights Section

Press Release Number:
11-703


                                                                                      Updated August 10, 2015
            Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 59 of 79 PageID #:1



                              Settlement Agreement between
                      the United States and Wells Fargo & Company


 On May 31,2011, the Justice Department's Disability Rights Section and Office of the United States Attorney
 for the Northern District of California entered into a comprehensive settlement agreement with Wells Fargo &
 Company. Under the Agreement, Wells Fargo will pay up to $16 million to compensate individuals who
 experienced discrimination in violation of Title lll of the Americans with Disabilities Act (ADA) when trying to
 call Wells Fargo, access Wells Fargo's services, or visit one of Wells Fargo's retail stores.

      .   How to file a clairn for compensation from Wells Fargo

     ."
          Setllement Aqreement between United States and Wells Farqo
          Fact Sheet about Agreement
     .    Press Release

 Wells Fargo owns or operates almost 10,000 retail stores and 12,000 ATMs located throughout the United
 States. Wells Fargo offers a wide variety of financial services, including personal and comhercial banking,
 mortgages, brokerage, insurance, and investments. The Department initiated its investigation after receiving
 complaints under Title lll of the ADA filed by numerous individuals who are deaf, are trarO of hearing, or have
 speech disabilities. The complainants alleged that Wells Fargo would not do business with them over the
 phone using a telecommunications relay service. lnstead, the individuals were directed to call a TTY/TDD line
that asked them to leave a message, which went unanswered. The Department determined that these
actions violated the ADA. The Department also received a variety of other complaints alleging ADA violations
by Wells Fargo, including the failure to provide financial documents to people who are blind or have low
vision in alternate formats (e.9., Braille or large print), the failure to provide appropriate auxiliary aids and
services upon request for in-person meetings between Wells Fargo staff and individuals who aie deaf, and
the failure to remove barriers to access for individuals with mobility disabilities. The settlement agreement
provides for resoiution of all complaints alleging violation of the ADA in connection with Wells Faigo's
financial services and retail facilities based on events occurring before May 31 ,2011.

 The settlement agreement requires Wells Fargo to accept calls made through a relay service by customers
who are deaf, are hard of hearing, or have speech disabilities; remove physical barriers to access identified at
 its retail stores; provide appropriate auxiliary aids and services, including qualified sign language or oral
 interpreters, computer-assisted realtime transcription, qualified readers, and documents in alternate formats
(Braille, large print, audio format, accessible electronic format) to persons with disabilities when necessary to
ensure effective communication throughout its financial services and programs; ensure that its ATMs and
websites are accessible to individuals with disabilities; and remedy all other instances of discrimination -
including architectural barriers and operational issues under Title lll of the ADA that are identified during
                                                           -
the claims process. ln addition, the agreement requires Wells Fargo to make $1 million in charitable
donations to non-profit organizations that will assist veterans with disabilities caused by injuries sustained
while serving in lraq or Afghanistan to live independently in the community. Wells Fargo will also pay a
$55,000 civil penalty to the United States Treasury.




                                  IADA Publications I Enforcement I Site Map I Search

updated May 31,2011




     I trtu 5)Y-oiat                                        t r.:
                                                            Wt
                                                                                 -.-+:?'.1

                                                                              ''iii"         t',.;j' ir;
Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 60 of 79 PageID #:1




          EXHIBIT 9
       Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page  61 of 79 PageID #:1
                                                           PAiiENi: TOP.RES,   A]OEL
                                                               Acco,:ni Nc: N023954810
                                                               Unii No: M391535
                                                               Locatio.; TELE|4=TR.y MED SURG
                                                               Physician : Kandaia l"lD,Rajiv
                                                               Daie:0S/28/19


                                                                                                ff
 WH,ATYOI,J ruEED T'O KFIOW;

  Chest pain can be caused by a range of concjitions, from noi sei-ious to
  life-threaiening. it may be caused 6y u heart atiack or a blood clot in your-
 lungs. Sometimes chest pain or pressure is caused by pocr btood flow
                                                                            to your
 heait (angina). Infection, inflami^nation, or a iracture in the bones or cariilage   in
 yourchest can cause pain ordlscornfot. Chest pain can also be
                                                                      a symptom-of a
 digestive problern, siJch as acid reflux or a siomach uicer. An anxiety attack
                                                                                    oi-
 a strong emoticn such as anger can alsc cause chest pain. It is inrpoitant
 follow up wlth ycur healthcare prcrzider to flnd ihe cause of ycur chest pain.  to

 DgSC !-AAR.G E 3ruST'H.U ETXCI FiS    :


eail 9i3" if:
    a Yors ?:eve any of tg:e follolr,,,,!*g      sigres of a heac"t attaeS<:
               o- \-,vue€Zii1Q,
                  Cnii,         pi-esSiji-e/ Or pain !n youi- chest that lasts longer
                                                                                      tha n 5
                 nninutes or returns
               o Discornfo;-t or pain in yci;r back, neck, ja'u,i, stomach,
                                                                            or arrn
               o Trcubie li-eathing
               o Nausea or vcmiting
           o Lighiheadedness or a sudden coid sweat, especiaiiy
                                                                with chest pain
                cr t;-ouble breaihino




Seek care immediately gf:
   t You have chest discomfort that gets worse, even with medicine.
   o You cough or vomit blrod,

   r   Youi-   bowel movenrents are olack       oi- bloody.

   '   You cannot stop vomitino, or it hurts to swariow.


                                             EX. g
Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 62 of 79 PageID #:1




       EXHIBIT LO
                          Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 63 of 79 PageID #:1




 Itew Lawsuit Alleges That 1rVells Fargo Has a
 Manual for Mass Fabrication of Foreclosure
 Documents
 )Iondal-,    2.1   Nlarch 20 14 io:49
 By Yues Smith (/author/itemlist/user/ 4626+), NoX"a Cap[talisnt (http:/ /tttuu.no]cerlcapitalism.com/zot 4io3/netu-lau,suit-
 alle g e.s - tu ell s - maiuai- mos s -fabri c atio n-for ecl o s ur e- do cument s html?
                                                                               .



 utm-source-4edburner'&utm-medium=email&utm-Sarnpaign=Feed%3A+NokedCapitalism+%tBnaked.+capitalism%cg)                    | l,ierc;s
 Analysis
           (/)
                                 5K      L?_ :i                                             documents?tmp1=component&print=r)


 Journalism with reol [ndependence and integrity is a ret'e thing. Truthout relies on reader
 donations - click here to mo.ke a tox-deductible contributton and support our uork.
 '' rtp s, / / member s.truth-out.org / donaie)

 Also see: As Wells Fargo Is Accused                                               !:li
 of Fabrtcating For eclosure                      P apers,

  Will Bonks Keep Escaping
  P r o s e cution? (http / / truth-:



, out. or g /new s / item/ z z 6 5 B - as -w ells -

far g o -is - accu s ed- of-fab ricattng -
for e clo sur e -p ap er s -u ill-b anks -keep -
 e   sc   ap ing - p r o s e cuti o n)


 Recall that some of the most
 damaging documents reieased by
 Edr.vard Snolvden l!'ere }ISA
 manuals. They discuss in detail hor.v
 certain abuses are performed a.'1
                                                                   hoto: Clini Iflal{ahon
                                                             !P

                                                                             E(   t0
             \Ntfu Pl0Du(€                              L,tt t-T   {l fb     *t € F
Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 64 of 79 PageID #:1




       EXHIBIT LL
                            date scheduled            #: 1 Filed: 10/01/19 Page 65 of 79 4tdtzu tY v'c/
                                                                                                     #:1rrvr
,    Reiurn Date: Case:
                  No return1:19-cv-06526 Document                                        PageID
. .fj"iri"O   Date: No hearing scheduled                                                           DOROTHY BROWN
      Courtroom Number: No hearing scheduled                                                         CIRCUIT CLERK
      Location: No hearing scheduled
                            rN     rrlE cfficurr corrRr oF cooKcoLrNTy,              rllrNors ff8sfr?y$* 't
                                                CHANCERY DIYISION
 (D
    N
    rr)
    o             Wells Fargo Sank     NA   I Case No. i6CH5738
    !

    c{
                  v                         llnRe:
    &
    F.
    n
                  Torres' et al'   '        I srao   w. Beach, chicago, IL. (16-02-208-030-0000)
    o

    N

    <-
    ui
    F

     o
     )tr                 I'IOW CONTES DEFENDAAITS, by and through Defendants' undersigned
                                                                                            of
                  Counsel, and respecttuti..,;Mo\E this Court to Vacate the 2.19.19 Order
                  Possession issued by this Court for iack of jurisdiction due in part to a bad

                  deed, and state in suPPort:
                                                                                               fo
                  1.     A-fter preliminary due diligence by undersigned (noi only as Attorney

                         Record but also as Chicago Title Agent famiiiar with Title Examination),
                         Undersigned verifies that the attached deed, recorded 4'3.19 and
                         assumed to be the vehicle transferring title to whomever intends to
                         en-force the 2.19.19 Order of Possession, is       invalid on its face.


                  2.     To wit, there is no such knovm entity as "NIr. Capitai Group LLC" found
                                                                                              "NlR
                         on file at the Illinois Secretary of State nor on Google (there is a

                         Capital Group" mortgage company out of New Jersey that appears t0 be
                         uffelated to this matter at this point)'


                   ,1.    Given that the d.eed cannot be correct, the undersigtred, based 0n this

                         preliminar,v exam, could not advise a client/insurer to insure title as

                          Undersigned Title cannot rest wtth the entity claiming undel the Deed
                          and Order of Possession, and the Order is itself Void therefore and


                                                          Page   I of   2



                                                           EX. II                    n
            Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 66 of 79 PageID #:1



    @
    o                           thereby (No Res to Attach to in the name
                                                                         of titled .,owner,,).
    F
    o
 o
  r
 (o

 N
              4.            Similarly, there is no such entity listed
 =-
 o                                                                    at the address Lisied on the deed,
 N
 Y?                         1005 W. Lake Street, Addison, Illinois,
 o)
 OJ                                             I                     which appears to be a financial
 N                          firm of a different name.
@
rf
ii
F
o
o           wherefor, the Deed of Record being invarid
[!
J                                                        on its face and ineffective to
tr-
            transfer anything, and the z.19.19 order
                                                     void for the                         same reason,
           Defendants respectfu,y MoirE this
                                                 court to vacate the 2.1g.1g order and
           Votd the 4'3'tg recorded deed, and
                                               for leave to file a motion to sanctions
           and attoraeys fees, If this court will
                                                  not grant that relief, undersigned
           respectfully requests a finding that the
                                                     denial is appealable as if a final
           order in the case.


           Respectfully Submitted By: s/ .f,_/f,                 gr*        &y   Date.4.B.19
          FOE DEFENDA-/YTS
          FELipE GnuEz, Eso,
          I-\* Ot,'rcE oF Ffl,tpe GoyEz. Eso.
          iJ024 N. .dsrrr
                        rr\D A\,r: # J77ti70
          Chlc.{oo. tl, 606i7
          Pa3lZ-i09.207     I
          emu
                   ftff$fi!@ru4qe

                                                              VERFIFCATION

                  Under penaities as provided by law pursuant
                                                               to Section l -l 0g ofthe code of civil
           Procedure' the undersigned Felipe
                                                Gomez, Esq. certifies that the statements
            insfrument are true and correct, except                                       set forth in this
                                                    aslo matters therein stated to be on information
           belief and as to such matters the undersigned                                               and
                                                         certifies as aforesaid that he verily believes
                                                                                                        the
                                                              same to be hue.


                                               and sworn as   if Under Oath By: s/ ,r/F 0,*,? Af
        ;;fi:                   ?ertified
        FON DEFEND,qATS
        FELTPE   GoilEz. Eso.
        LAn'Or61G 1yp g.t,.tpE GorrF.z. Eso.
        302.1 N. .\siil_d\D A\€ #i7767n
        CHrc.,\co, ti, 60657
        Prg I ?-509.2071


        ffi';*ffio#Lr@ssrrctr




                                                               Page2   of   Z
    Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 67 of 79 PageID #:1
CER.TIFICATE C''r RE LEASE        FiLEs -'3.
                                                           ,-;il1'9   ffir /?            flH   i*   x   fi
                                                                           ';
                                                                ^!3all,- a
Datz:                    -Aprii 12,20G?                                :-.::    :':-:I   , -


Crder N'l.::eoer:                                           -   D-?{$
                                                                               .ffi'-          -;:-ai'

                                                          RECCR}E.R'S USE O}II,Y
i. liforsator co:iceic-isg =o-ga8e(s) s
                                        as fciio-"'s:
                                                                                             il0?06417084 by
                                                  #04334 4iL'48and iearuary i ' ZOg? ' Doc"
 if,ortgages dated Sjovembei 1?, ZEg4,Doc.
 Sose To:.res to Wo!'ld Savings, Account
                                            #gG27028?84, #00452S6 356' ffig*E3!*?a'82;
                                                                                            'D1642'20t43G-




                                                                   :i:sii:--ss ci i,=,r,:-,g li'..ies ic ii'tierests
rsuaa,;, ,o4Fe-Eli u.ri;,orn * xt ,::eo';*,a '.ia3:.s;,c'..te
                                                       'ii ci-a-)rcr'gage Cz.:'iicat-e ciP'eiease Acl'
,- :?a;prcre-f-;1 lris Sr,aie r-r:si:aal: io Seci:.or'
                                                                                                                           ';,.
                                                                                                                                  hc   acc   riir"C il'rle



                                                                                               Sia:eIi3n'i
5. The E$i:'gaZee               3i iij)leez? ST'i::)€ prc"iia*' a D7;:'cf

 6.71e ptcroi:1                i';*ice'- = iie ncr'gage':s z::'ac?i'

?roi.d, i Title i:rs-r::zsc; Jo=la::;'
By: i{ar.,ia Tc".'ias
                           :   {:i8)   La'3-2i
Tei=rrcz:=       I',i-c.
                                                 "1f,


 Sia:e  cf iLLilois
 Co'ei;; of COGX                                                                                                         :-'      loiS-,.la Tcvias       as
                                                      t-i
 i'l::s i31sii-,xreai !/as acico*ieage'; czixe 9e                                                                        -./l'
                                   T::ia resijia'act C'ctry
 iofrre'r ioii ageficf; ?roieci ;
                                                                               /z                                        of Nciary')
                                                                      t U=.\t                                isignaiot
                                                        gEAAE,HERfiANffi
 ?ioiary Pubrc                    N+?[B',, HJSUC, S-lAiE 0F il.i.iti0is
 :.li;t conr-ruissiol axPies cr: ,?,r* lollBta3$Cri 5f IRES I :?a?w
 Prqcai-ed by: ilia-Lxa Tc"'ias                                   ra.- Ai .-.:.- 1.<
                                                          -L' ovl+o >u:''i ' ' -'
 Add:ess: 7222W . Ceflna-k B'c' Nci-* PtiveisiS=
                     Re'i-uro to: .e'ti-g;
                                                                frocK*ins 5+*+uhLn+
                                                                   EX. B

    el
   d..-
        nl \-/      !-
                                        /^,
                                        \--/tLl          sYzg
Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 68 of 79 PageID #:1




       EXHIBIT L2
                     Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 69 of 79 PageID #:1
Ainended Homeowners Policy Declarations
Policynumber, @
Policy effective date: October 14, 2018



Rating lnformation" (continued)
 lnterior wall height - 8 ft, IOOYo


Fire protection details:
 Fire department subscriPtion - no                  250 ft. to fire hydrant
 1 mile to fire department

Roof surface material tYPe:
 Composition
 . lOOo/o asphalt / f iberglass shingle
'fhjs   is   o partiol property detoils.lf the interior of your property includes custom
                         tist of
construction, finisheS buitdup,sditialties or syste ms, please contact your Allstote
 representotive for o complete description of additional property detoils'




None


Aririitional interested PartY
 None



                         dgtail    for the property insured
                                                   timitsofliabnfty                        ap,ilfrtlSP:ductible6)
 Dwelling Protection - with Building               $354,455
                                                                                           . $2,5O0 All peril
 Structure Reimbursement Extended                                                     -
 Limits
                                                                                           . $2,500 All peril
 Other Structures Protection                       $35,446
                                                                                           . $2,500 All Peril
 Personal Property Protection -                    $104,564
 Reimbursement Provision
 Additional Living ExPense                         Up to 12 months not to exceed $35,446
 Family Liability Protection                       $300,O00 each occurrence
 Guest Medical Protection                          $5,0OO each person
 Building Codes                                    Not purchased*
 Water Back-Up                                     Not purchased*




                                                                EX. 12                                              r
                                                                                                                    o
                                                                                                                    o
                         Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 70 of 79 PageID #:1


                                                                                                                                                                                 '*@

              lllinois suspends business with wells Fargo
                !\like Snider' usA   ToDAy   pubrisheri 8:i6 a.m. ET ocr. 3.
                                                                             :0 r ri i L p dared 8:08 p.m. ET   oo.   3. 2016



                                                     welis Fargo (wFc (http-si/u*ry-lselosey-eqmlmglcyliaexlprsl@ks4//Eq))
                                                                                                                                                       is losing another big business
                                                     custoi"ner. The stare of lllinois.


                                                     lllinois Treasurer Michaei Frerichs said Monday his office is suspending
                                                                                                                                   its annuai $30 billion in investment
                                                     activity with wells Fargo for at least one year. The offlce oversees
                                                                                                                             more than $1 trillion in transactions annually.
                                                     Frerichs says, and Weils Fargo stands to jose "millions
                                                                                                                of dollars" in investment fees from the action.

               (Phata:20i4 photo by Ben Margot       'wells Fargo is a big financial player in
                                                                                               lllinois. and I hope to send the message thet their unscrupulous
               AP)                                   practices are nct welcomed and will not be tolerated.,,
                                                                                                             Frerichs said during a news conference.

 Laie Monday, wells Fargo spokesman Gabriel Boehmlr orsputeo the rmpaci
                                                                        of the slate,s decision.

 ''Rescectfully'
                      the actual amount in lost revenue for the company from business conducted
                                                                                                with the lllinors Treasurer,s office is approximately
 year," Boehmer said.                                                                                                                                 $50,000 per




                                       clawback-S-pssple-decide.,g1 i 6-51 92i           )


 The repercussions are the r"esuit of wells Fargo's agreement last
                                                                   month to a $1g5 million civil seiflement for restitution and fines
                                                                                                                                      after admitting that
 employees had ooened accounts not authorized by customers. s/ells Fargo
                                                                             says it has reimbursed fees incurred and fired more than
                                                                                                                                            5,000 employees


                                                                                                                  c wiih \ /all< Fer.^
             ftgps,lx&llrsaladay.cgesto:-lhane)
                          ceos-retirement-p3ySgkeve!_brSger_than_rhoughr                  g I 29,1 I 3 6,i
                                                                                                           )


Frenchs' action foilows the proposal Friday from two chicago aldermen that
                                                                           the city ban doing business with                              wells Fargo   for the next two years.

The state will also audit all other business it dobs with wells Fargo. Frerichs saic.

'we certainly        understand the concems that have been raised." wells Fargo said in a statement. "we
                                                                                                           are very sorry and take fuli responsibility for the
rncldents in our retail bank'     we have already taken important steps. and wilj coniinue io do so, ro address these issues
                                                                                                                             and rebuild the state,s and city,s
trust.   "



Wells Fargo's government & institutional banking division. separate from the reiail
                                                                                    bank. has worked with ihe state and city since 1g70, the bank Said.

lllinols'actjon is the latest fallout from the scandal. Last week. california Treasurer
                                                                                        John Chiang said the state woulo susps4gi
'(tstqryhanevha'1"ts/2016/09/@9o-fleecingi91235254/)                                        several of iis key banking relationships for.12 months to sanction
the firrn following allegations of "fleecing its customers."


Also last week' the New Ycrk t/letropolitan Transportation Authority opted not to include
                                                                                           wells Fargo among banks pre-authorized for underwriting bonds
as part of its regular three-year process. lnstead, the MTA staff will review wells
                                                                                    Fargo's business practices before making a recommendation to
                                                                                                                                                 the
board.
              Case: 1:19-cv-06526 DocumentLaw    pine10/01/19
                                           #: 1 Filed: ctorV Page 71 of 79 PageID #:1
                                                         Suffiivan,s                                                                   I
                               SEIFEBT          _       SEYFARTH

SEXION.
-       JOHH P. i-aw Cle{"{ roiJi W''l}ar G Cierk l'-
                                                    be
 Srpt*t-Cor"     i Dalery: CE 30th ;l Chgc iL a06m
                           RiCBrd
 791312 *W C
SaAOi, I{ARY 1211 Gzr,i Si Eva'lstc' ll 5C23'
  t7@491-g2a 47 33 CA
SExTo$L ilARY CATTERIilE                     Asss GeIr        Osi & Asst VP Hyat


 CA
SenOff" fiECIIAEL F. flooks Pins anc Poust 55 1v Monrce S:
  Srie 1500 fitro iL 60603 3n'5fi0 5A8i
SSYFARTH,   xEftv e. Sqfiarh  Shaw Fairw r€r & Saaciso'
-ii:-.lronioe           'Cluo
                                                    fiW
              St +Zrt p       tt      316'Egil) C8 30 CSA
SEYFAFTII SHAW FATRWEATHEB & GEEALDSON 53 Monroe                                   i
-
  st azn F] Chca lL 5Cf03 3a&EdN:8 i 5 Ccnneccre:l Av \lv\
  w*hr"t"r,          ft        ZOOOa+OO+        l&,/]-i632LCC- 2029 Grtrurv
  Pat   dr         Los Anoeles CA 900673019
  itrc er lie* Yo*-l'lV                 lCOtZ 12t2) 7i&9000: 1C1 &trforniaSi
                                                         "213)277'72N"767
  San Fnnoscc Cn
                  gli:I'5858 ialfl 397'2823: & 7C r Sreei
                                            /915)
  S,rte lrSO Sacrar,rer:rc CA 9581+3325           ''1S197-C
  Avecue -cuise 5OC B$te 8 i 05C Sr,lsseis Be@un {3fr2u
  E47.80.25. A;fitiate. Vet-rtrews Dtnsoale                        !   Jia'x forcnic
  Catte
  i,rm-Oon.lo W. A:idenorr, iohn n. Ardercor iares Sairc-
  aawari W. Sercmanr, iocY ?. 3,ggefl, lvficnaa           3ioun:'                  i
  .tsorg;.3udr,-'hfip V                   kis
                                  i[ar< A. 3a,*ar,     l-'ecccre           I
  Chrt jr. John L Coum. -rreocjore :. Ccr'leil I!'' A''rt.)ory :
  i"r*',t Co,nras A. ,arch' -r:rcrnas G-.Milai]
                                            Der':: rawrel-'ce C
  li\aroo. Mich6l F. Dorar, Ca'c! '- Dore€         i. Fafianks'
  e.lJ-:.-iu,c, trGdrtc H. Frscrer:.joa", McAvinnreEv       Gaa
  fuvmcfld i. Geraldsc{T, Stepnen L Goen. lrmcury-                                     i
  Vaiire,,:. itotima,r, Charies C. 'iackson' * !e'le.jaccbs' 'jeif!'e!
  ,arrns, Cart E. iohnsc$. Rober- H.;cyce ireia'ck M Kaper
  gr* S. Xaoian Joa H. Kapiar. Edwa;o Kanln Ral'monc "        -
  (eJi   .r  Avir: Kuse. Anorelv
                           -                        i
                                         r-aifa,v HoI BT J :evlr€'
  t&fuei R. Levinscn, Mark A. lFs ll, Rcr'aii lpirsrc'                         '
               .
  3radfcrd L.ivingsion, Bobert C. :cn!, Waler P :coni6.                                      it
  3amara           K. $dergr.                Ricnarc      M. *yoii. liocet:                      =
  Mecicrowsit, Booeri E. Mann, Elen E Mcl.augi1iin'-Roba'i J
  V:om,r. plrilo A. Msorr.nr-+ W{Uan l'1 )ii6ors. Catnilb A'
  Cor, ;anxx %tick Oslck' Ricnarc D Csa'cw Sobei -
  i**   -'romas u. Hsxqsri.i   Steonen PcoL raniei J Pcpe
  Jil  w lo""ts, Ksth A. Reei' Buncn x RosenerE "rei.fiev
  ( mss mc"eel .i. Rvbrckr. Jaemy ;                           Sacioann, Davd
                                             Rav; Soroolinryen,            Wiliian: Price
                                                                                                 A
                                                                                                              Re turtce
                                                                                                      +X
  Sauloes, John S. Sdrauer.
  Sc',.o.. fen*-:.
  geraiC"r. Sxoriing,
                                SeFart",, ree C.Shaw.
                     Rcileft,j Smifi, J,
                                                                  iaenry
                                                          i&4S4!3!4
                                                                           P. Shen':'ian'
                                                                                                              ttlrrt   b. SrzuLtw*N
  :,'.,s,ia Sivire{. Cai H. Tieshnann. Rooen ri. UlnG'!' Al?li I
              G.
  #,ite Ca'sor, P. Veach. S',aniev A. wafion Ill Mhtlael A'
                                                                                                                                         o
                                                                                                              /n"s.6#zct b1 Wells F*<t
  ;Va--er. qoD€.i F. WeDer, ichr T. Weise. l+aroic C. Uheelel
  leer C. Woocfcrd. Josegi' !. wvse. Saxda ?. Zann
  Associeles-J$e :. .Acans. Mane -. ADO€by Dot;glas                                              ''
  3an< ;ar€s i..-3eve' lane V. tslculr, -'oln F. 3cwer' llene
  i 3reEalT. Ai:hin ts 3yagc icse VarE j (aiil€el:
                                             Cniiiclirnc
  3'g: Can. -an€s - a:JiS. ieryi )"lei)G\.ids.         V
                                                                                                              Rr- I'rs ftfTd A'\,AL{ S -
  lGo. .ea V. i(n                       iairwestirer. 3rerr<ia D'                          3ua   -'
  Gsee- .-{e A             '3a,Tison. .}ry A.. Gities' .tiliA. Goioy-*. Maueen n.
   *"ra-           fe,'.se M. Oayso: Ser                  D. Sregcry, Panda                      I
  3ilf,.      l,tar.;r'at''i. iial, Vaila' C. Hoey,        Donna       i. l+ail. Aiiv            P

   -a::eJ:.        (a.irii          M. Har"'rrx Da,rie     i.     Hopkirs W!fia*                 \
  .-c*r;c. ;aeda                    .    i,l'ib'i (ista   -         ieney- 3
   i,a-ir,ei.. Mar<                     (emali. Carcivr: E.'Gcan.
                                                            Kieci:i. Susar n'
                                '
   faLse. ,a.lciatr a 'atp Ciisiocher A. :a'Js€, 1ar! A
                                                        t-?J?r.

   :sa A. -lcat<a Garu A. Meguire. Macia Anoerser Manonel
   3cic: t. VcGicnier. Cvrfiia C. illocne.v Gbt{:gi M Mc'4'




                                                                                                      EX.-i
Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 72 of 79 PageID #:1




      EXHIBIT Lffi
 Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 73 of 79 PageID #:1




NEWS

Racial Discrimination in
Lending and Banking

Summary:
Well.s Fargo paid $rZS miil"ion to settle a Lawsuit brought by the Justice
Department and the office of the comptrol'[er of the currency for
mortgages issued between zoo4 and zoog that discriminated against
more than 34,ooo African-American and Hispanic borrowers.
                     '




Thousands of Minority homebuyers !(/ere pushed into expensive
subprime Loans funded by WeLLs Fargo despite quaLifying for less risky
mortgages. Another 30,ooo minority borrowers paid higher fees and
costs for their mortgages simpl.y because of their race.

The city of Sacramento accused welLs Fargo of "refusing to extend
credit to minority borrowers" who wanted to refinance their more
expensive mortgages. WeL[s Fargo also resolved a lawsuit fil,ed by the
city of Battimore in zoo8 all_eging the bank engaged in "reverse
red[ining," or intentionail.y targeting minority communities for predatory
mortgage loans, Leading to high foreclosures in minority
neighborhoods,

                                     E X. rc^A
                           Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 74 of 79 PageID #:1

                                                                                                                                                                          $m
              lllinois suspends business with Wells Fargo
                Mike snid€r, usA   T0DAY         Published 8:36 a.m. ET ocr. 3. 2016 | updsted u:08 p.m. ET   od- 3,2016


                                                        wells Fargo (lYEeffips/,aaar.Jseladav.'omrmsoev/sakupalaarsl
                                                                                                                                          LFcr)) is rosing another big business
                                                        customer: The state of lllinois.


                                                        lllinois Treasurer Michael Frerichs said Monday his ofiice is suspending its annual
                                                                                                                                             $30 billion in investment
                                                        activity with Wells Fargo for at least one year. The office oversees more than
                                                                                                                                       $1 trillion in transactions annually,
                                                        Frerichs says, and Wells Fargo stands to lose "millions of dollars" in investment fees
                                                                                                                                                 from the action.

                (Photo: 2014 photo by Ben Margot,       'Wells Fargo is a big financial player in lllinois, and I hope to send
                                                                                                                               the message that their unscrupulous
                AP)                                     practices are nct welcomed and will not be tolerated," Frerichs said during news
                                                                                                                                   a     conference.

  Late Monday, Wells Fargo spokesman Gabriel Boehmer disputed the impact of the state's decision.


  "Respectfully, the actual amount in lost revenue for the company from business conducted with the llllnois
                                                                                                             Treasurer,s ofiice is approximately $50.000 per
  year," Boehmer said.
          Wells Fargo claws g4'lM from CEO
                GfpSJ[uWur,uSatOdat,.com./sroryrmoneyirnarkets20t                   6l0927ffigepA):                                                                               ,
                                         cl   awback- 5-p=sp te-decrde4l_L6tt9Z)


  The repercussions are the result of
                                wells Fargo's agreement last month to a $185 million civil setflement for restitution and fines
                                                                                                                                after actmitting that
 emplcyees had opened accounts not authorized by customers. wells Fargo says it has reimbursed fees incurred
                                                                                                                and fired more than 5,000 employees.


n,1l]/2Ol A                                                                                                            \/\,/cllc trarnn
              ftupsltaaaau.usatoda
                          ceos-reti rem ent-p3ysutc],en-.bjSger-than-thou ghtl            9 I 293 I 3 6 I )


 Frerichs' action follows the proposal Friday from two Chicago aldermen that the city ban doing business with Wells Fargo for the next
                                                                                                                                       two years.

 The state will also audit all other business it does with Wells Fargo, Frerichs said.


 "We certainly understand the concerns that have been raised," Wells Fargo said in a statement. "We are very sorry and take full responsibility
                                                                                                                                                  for the
 incidents in our retail bank- We have already taken important steps, and wlll continue to do so, to address these issues
                                                                                                                          and rebuild the state,s and city's
 trust."


 Wells Fargo's government & institutional banking division, separate from the retail bank, has worked with the state and city
                                                                                                                              since 1g70, the bank said.

 lllinois'action is the latest fallout from the scandal. Last week, California Treasurer John Chiang said the state would suspsnd
 (tthrylmo0ey/markets/2016/09/28/california-sanctions-wells-fargo-fleecing/91235264/) several of its key banking relationships for
                                                                                                                                   12 months to sanction
 the firm following allegations of "fleecing iis custorners."


 Also last week, the New    Yo* Metropolitan Transportation Authority opted not to include Wells Fargo among banks pre.authorized for undenrvriting bonds
 as part of its regular three-year process. lnstead, the MTA staff will review Wells Fargo's business practices before making a recommendation
                                                                                                                                                to the
 board.
Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 75 of 79 PageID #:1



                                                      r,




         EXHIBIT L+
Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 76 of 79 PageID #:1
                                                                                    l   ililil ililt |lil il|il ililt ilil lffiilltil ffii tfiil   ffit   ilil
                                                                                                           rl9r     s3:BA4EI

                                                                                  ttc,r*       1',11-:.319848                 Fee t4Er. 8rl
   FEreO         eY: fiame & Address)                                             IHSP T-SE;Sg.80 RPRF FEE: 51.80

                                                                                  :DINPD       ;.     TIOODY
   Robert T. MeE.          Eso.
                            Avenue
                                  -                                               :OOK COUTTY PECORDEP OF DEEDS

   1839 W. Armitaoe                   -                                           tAle:. es/r3/2419 11:05 nn P6: 1 0F                                            2

   Chicaoo, lllinois 60622



   l   6-02-20E-030-0000


   r   9093220 I 8
   Cornplete legal descdption attached as Exhibit
                                                  A
                                                                 whose         relationship to the above'referenced document
   l, Frederlck Lapse, the afiiant of this scrivene/s Afiidavit,
                                                      sales corpration, rto hereby sr,tear and afiirm
                                                                                                      trat Document
   number is president of Grantor lntercoung Judicial
                                                         mistake; Grantee is listed as 'Mr. Caoital Grouo
                                                                                                          LLG, wltich is tereby
   Numbec I g0g3220 I         t. included the folbwing
                                                   LLC"'
   conected as hllows: Grantee is'MR Caoital Grouo


                                                                                              and believe it to be the true and
       Finally, l, Frededck Laooe,    tre   affiant, do hereby surear to the above conection,
                                                            recorded the referenced document
       accurate intention(s) of tre parties who dlafted and

                                                                                                                                    ?
                                                          NOTARY SEGTION:

       State of lllinois

       CounU of Cook



       hffi                                  HHIilT'JT::iH:i5ffiXf,g"f
                                              fi
       mafting to the foregoing Scrivene/s Affiitavit
                                                      aner proviOing me with a govemment
                                                                                         l'#iii,*H"'ffi TfHr.{I
                                                                                         issued identification' and appearing
                                                                oiiinrence' AFFX NOTARY SffflP BELOW
       to be of sound mind and free ftom any undue coen1on

                                               Date Notarized Belott

                                                   4'l,a                                                    OFFTCNLSEAL
                                                                                                 ATIGEI-A C. STEPHEN
                                                                                              Notary Pubtic - State ol lllinois
                                                                                         My Commission Expires                              7fiilMl




                                                                 EX. T4
Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 77 of 79 PageID #:1




          EXHIBIT L5
                                                                               Filed:10/01/19
                                                                            34Filed:
                                                                         #: 1                       L ofof179
                                                                                               Page 78
                                                                                      08/16/19 Page         PagelD #:4L9                                                                              /4/?
                                         Case:
                                          case:1:19-cv-06526
                                                 1:19-cv-00112 Document
                                                                Document #:                                   PageID  #:1



ilil
c#
       illl lllll lffi   llill
                  *19234 13468'

       19134138€'8 Fee $BB.tlE
                                 lllluffililllll[ llll llil lll

                                                                                                 I.IS PENDENS NOTICE
                                                                                                                                                                         FILED
                                                                                                                                                                             AiJo I 6   ?s$frtu
;P FEE:Sg.OA             RPPF FEE! 51.00

        n.                                                                     Ifl,iTHE UNiTED STATES DISTRICT COLJRT
inRD          r00DY
                                                                                                                                                                      .LER??KBgfsgiflx,*,
)K   COUHTY RECOPDER OF DEEDS                                             ilJORTHERN DISTRICT, EASTERN DIVIS|ON
iE; 68/?2/29L9 81:11 Pr PGr 1 oF 1                                                                      L!5 PENDENS NOTICE


                                 ROSEE TORRES ET AL
                                                                                                          1)ian-.r:i                          ,^         AA/    lA
                                                                                                                                              IV-I,      UU    ] IZ
                                                                          i-.                                          Ca-.c            \o.

                                 JUDICIAI SALE iI.JC . NIR CAPiTAL                                             -
                                                                                                                           O     N APPEAL          #i9-':657, 79-2!14
                                  GROUP, LLC., ET AL                                                   De:eacani

                                                      oc nereby certiiv thai the above entitleo cause was ffled in rhe Li. S. Districl
                                   l, the uncjersigned,
                                  Court, Northern Districi, Eastern Distr!ci of Illinois, on appeal befoi'e the Federal Court of Appeals
                                                                          .,
                                  ror rne 5evenrn urrcuii iNos. 18-3585, 19-1557 consoiidatei with i9-2114'), anci ihat the property
                                                                                 lr'                                   --,--i:-l-!--l               :-



                                   affecied by thls cause is described as follows:

                                  3546 West Beach Avenue. Chicago, Ccok Cor:nty,                                                  iL                      I   nCex nc. 1.6-02-208-030-0000

                                                                                                              !.EGAL DESCRIPTION

                                        Lot 30 in tslock 6 in Van Schaak and Henlcks Subdrvision of the Noahwest V4 ol the Northeast li4 of
                                        Section 2, Township 39 North, Range 13, EastoFtheThrrd PrinclpalMerldlan; in CookCounry, gllnois,
                                        County of Cook,
                                        Sbate of lllinois.
                                        APN    #:    15-02-208-030-0000



                                         \tn'.    \r,
                                  r     Pro (g           !! jt ti
                                                  RCSEE TCRR.ES
                                 \acne:
                                  .\rn. ibr (ii appi:caoic,
                                   PLAINTIFT.PRO St

                                                         3546 WEST BEACH AVENLJE
                                  .\ddress:
                                                     !!A     A A

                                  C:q':
                                               ^'
                                               U11       IUA\,U

                                                               L!D:
                                                                       ^
                                                                       vvvv
                                                                                F'
                                                                                       I                                                                 u. S- DlSrRl Cr -COURT' $IOBIH€fiN
                                                                                                                                                                 *PtuffHf?8ig'                        s   y_
                                                              1-773-384-g122                                                                       oo',
                                  l)f    -----.-Fm":,.         '    fOSDrZitDr
                                                                      -
                                                                                           r-
                                                                                                +-
                                                                                                Ze lO.Ze lO
                                                                                                                                                                                                  P       _L
                                                                                                                                                                                                  s
                                                                                                                                                                                                  It4 -
                                                                                                                                                                                                  SCV
                                                                                                                       EX. 15                                                                     E
                                                                                                                                                                                                  INB
Case: 1:19-cv-06526 Document #: 1 Filed: 10/01/19 Page 79 of 79 PageID #:1
